Exhibit 10.1

 

 

 

ASSET PURCHASE AND SALE AGREEMENT

by and between

AQUILA PIATT COUNTY POWER, L.L.C.

and

UNION ELECTRIC COMPANY D/B/A AMERENUE,

dated as of

December 16, 2005

___________________________________________

PURCHASE OF GOOSE CREEK GENERATING FACILITY AND RELATED ASSETS

___________________________________________

 

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



TABLE OF CONTENTS

 

Page

 

 

 

Article 1

Definitions

1

 

 

1.1

Defined Terms

1

 

 

1.2

Rules of Interpretation

8

 

Article 2

Sale and Purchase

8

 

 

2.1

Purchased Assets

8

 

 

2.2

Excluded Assets

10

 

2.3

Assumed Liabilities

10

 

2.4

Excluded Liabilities

11

 

2.5

Purchase Price; Payment; Proration

11

Article 3

Closing Date and Actions at Closing

12

 

3.1

Closing Date

12

 

3.2

Actions to be Taken at Closing

12

Article 4

Representations and Warranties Relating to Seller

13

 

4.1

Due Organization and Qualification

13

 

4.2

Subsidiaries

13

 

4.3

Power and Authority

13

 

4.4

No Violations

14

 

4.5

Valid, Binding and Enforceable Obligation

14

 

4.6

Governmental Consents

14

 

4.7

Additional Consents

14

 

4.8

No Litigation

14

 

4.9

Brokers’ Fees

15

 

4.10

Bankruptcy

15

 

4.11

Good Faith

15

 

4.12

Absence of Certain Changes

15

 

4.13

No Undisclosed Liabilities

15

 

4.14

Contracts

15

 

4.15

Tax Matters

16

 

4.16

Labor Matters

16

 

4.17

Employees; Employee Benefits; Employee Contracts

17

 

4.18

Legal Compliance; Governmental Approvals

18

 

 


Goose APA

DOCSNY1:1120714.11
12115-16 RM9/RM9

i

 

 

 



TABLE OF CONTENTS

(continued)

Page

 

 

 

 

4.19

Software

19

 

4.20

Environmental, Health and Safety Matters

19

 

4.21

Affiliate Transactions

19

 

4.22

Insurance

20

 

4.23

Ownership of Purchased Assets; Permitted Encumbrances

20

 

4.24

Real Property Interests

20

 

4.25

Stand-Alone Operations; Sufficiency

21

 

4.26

Cost-Based Rates

21

 

4.27

Removal of Project from Seller Parties’ Designated Resources

21

Article 5

Representations and Warranties Relating to Buyer

21

 

5.1

Due Organization

21

 

5.2

Power and Authority

21

 

5.3

Valid, Binding and Enforceable Obligations

21

 

5.4

No Violations

21

 

5.5

Governmental Consents

22

 

5.6

Additional Consents

22

 

5.7

No Litigation

22

 

5.8

Bankruptcy

22

 

5.9

Brokers’ Fees

22

 

5.10

Due Diligence

22

 

5.11

Exculpation

22

 

5.12

Good Faith

22

Article 6

Conditions Precedent to Closing

22

 

6.1

Conditions Precedent to the Parties’ Obligations

22

 

6.2

Conditions Precedent to Buyer’s Obligations

23

 

6.3

Conditions Precedent to Seller’s Obligations

24

 

6.4

Frustration of Closing Conditions

25

Article 7

Additional Covenants

25

 

7.1

Conduct of Business

25

 

7.2

General Pre-Closing Covenants of Seller

26

 

7.3

Transition and Integration Support

27

 

 


Goose APA

DOCSNY1:1120714.11
12115-16 RM9/RM9

ii

 

 

 



TABLE OF CONTENTS

(continued)

Page

 

 

 

 

7.4

Premerger Notification Under the HSR Act

27

 

7.5

Filings, Consents and Satisfaction of Closing Conditions

27

 

7.6

Provision of Information

28

 

7.7

Change of Name

28

 

7.8

Credit Support Obligations

28

 

7.9

Proration

28

 

7.10

Employee Matters

28

 

7.11

Assumed Agreements; Support Arrangements

29

 

7.12

Litigation Support

30

 

7.13

Further Assurances

30

 

7.14

Confidentiality

31

 

7.15

Nonsolicitation

31

 

7.16

Exclusivity

31

 

7.17

FERC Proceedings and Audits

31

 

7.18

Installment Sale Arrangement

32

 

7.19

Illinois Notice Filing

32

Article 8

Remedies for Breaches of this Agreement

32

 

8.1

Survival

32

 

8.2

Remedies of Buyer and Indemnification by Seller

32

 

8.3

Indemnification by Buyer

33

 

8.4

Procedure for Third-Party Claims

33

 

8.5

Waiver of Closing Conditions

33

 

8.6

Materiality, Mitigation, Etc; Indemnification Payments as Adjustments to the
Purchase Price                                          
                                          
                                                                34

 

8.7

Exclusive Remedy

34

Article 9

Tax Matters

34

 

9.1

Preparation of Tax Returns

34

 

9.2

Tax Indemnification

35

 

9.3

Tax Proceedings

35

 

9.4

Tax Cooperation

35

 

9.5

Tax Refunds

35

 

9.6

Sales and Transfer Taxes

36

 

 


Goose APA

DOCSNY1:1120714.11
12115-16 RM9/RM9

iii

 

 

 



TABLE OF CONTENTS

(continued)

Page

 

 

 

 

9.7

FIRPTA Certificate

36

 

9.8

Purchase Price Allocation

36

Article 10

Termination

36

 

10.1

Termination

36

 

10.2

Effect of Termination

37

Article 11

Miscellaneous

37

 

11.1

Transaction Costs

37

 

11.2

Entire Agreement

37

 

11.3

Amendments

37

 

11.4

Assignments

37

 

11.5

Binding Effect

37

 

11.6

Headings

37

 

11.7

Notices

37

 

11.8

Severability

38

 

11.9

Waivers

38

 

11.10

Enforcement Costs

38

 

11.11

Counterparts

39

 

11.12

Governing Law; Submission to Jurisdiction

39

 

11.13

Preparation of Agreement

39

 

11.14

Schedule Supplements

39

 

11.15

No Consequential Damages

40

 

11.16

Confidentiality

40

 

11.17

Publicity

40

 

11.18

No Third Party Beneficiaries

40

 

11.19

Time of Essence

40

 


Goose APA

DOCSNY1:1120714.11
12115-16 RM9/RM9

iv

 

 

 



 

 

EXHIBITS

Exhibit A – Form of Aquila Guaranty

Exhibit B – Form of Special Warranty Deed

Exhibit C – Form of Assignment for Non-Fee Real Property Interests

Exhibit D – Form of Bill of Sale

Exhibit E – Form of Assignment and Assumption Agreement

Exhibit F – Form of Opinion of in-house counsel to Seller

Exhibit G – Proforma Title Policies

Exhibit H – Form of Opinion of in-house counsel to Buyer

 

SCHEDULES

Schedule 1.1(a)

–

Knowledge with respect to Seller

 

Schedule 1.1(b)

–

Knowledge with respect to Buyer

 

Schedule 2.1(h)

–

Assumed Agreements

 

Schedule 2.2(p)

–

Excluded Software

 

Schedule 4.4

–

Violations and Defaults

 

Schedule 4.6

–

Seller Governmental Consents

 

Schedule 4.7

–

Seller Additional Consents

 

Schedule 4.8(a)

–

Litigation as to Transactions

 

Schedule 4.8(b)

–

Litigation as to Purchased Assets or Project

 

Schedule 4.12

–

Material Transactions; Changes

 

Schedule 4.13

–

Undisclosed Liabilities

 

Schedule 4.14(a)

–

Contracts

 

Schedule 4.14(b)

–

Enforceability

 

Schedule 4.17(a)

–

Employees

 

Schedule 4.17(b)

–

Employee Benefits

 

Schedule 4.17(c)

–

Employment, Consulting Contracts

 

Schedule 4.17(d)

–

Employee Benefit Plan Funding

 

Schedule 4.17(e)

–

Employee Benefit Plan Events

 

Schedule 4.17(f)

–

Employee Benefit Plan – Effect of Transactions

 

Schedule 4.18

–

Governmental Approvals

 

Schedule 4.19

–

Software

 

Schedule 4.20(b)

–

Violations of Environmental Laws

 

Schedule 4.20(c)

–

Hazardous Substances

 

Schedule 4.20(e)

–

Environmental Governmental Approvals

 

Schedule 4.21

–

Affiliate Transactions

 

Schedule 4.22

–

Insurance Policies

 

Schedule 4.23

–

Ownership of Purchased Assets; Permitted Encumbrances

Schedule 4.24

–

Real Property Interests

 

Schedule 4.25

–

Stand-Alone Operations

 

Schedule 5.5

–

Buyer Governmental Consents

 

Schedule 5.6

–

Buyer Additional Consents

 

Schedule 7.8

–

Credit Support Obligations

 

 

 

 

v

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

ASSET PURCHASE AND SALE AGREEMENT

THIS ASSET PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of December
16, 2005, is entered into by and between Aquila Piatt County Power, L.L.C., a
Delaware limited liability company (“Seller”), on one hand, and Union Electric
Company d/b/a AmerenUE, a Missouri corporation (“Buyer”), on the other hand.

RECITALS

A.           Seller is the owner of an operating 510 nameplate MW simple-cycle,
natural gas-fired “peaking” power generation facility located in Piatt County,
Illinois (the “Project”).

B.            At the closing described below, upon the satisfaction of the
conditions set forth herein, and pursuant to the terms hereunder, Buyer will
purchase, acquire, accept and assume, and the Seller and certain of its
Affiliates will sell and assign, certain assets and liabilities associated with
the Project, as more fully set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the parties hereto, intending to be legally bound,
hereby agree as follows:

ARTICLE 1Definitions

1.1          Defined Terms. Unless the context requires otherwise, capitalized
terms used in this Agreement shall have the meanings specified in this Section
1.1.

“Acquisition Proposal” has the meaning set forth in Section 7.16.

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934.

“Agreement” has the meaning set forth in the preamble hereto.

“Allocation” has the meaning set forth in Section 9.8(a).

“Aquila” means Aquila, Inc., a Delaware corporation and the indirect parent
company of Seller.

“Aquila Guaranty” means the guaranty to be executed and delivered by Aquila in
the form of Exhibit A.

“Aquila Pension Plans” means the pension plans, as defined in ERISA Section
3(2), maintained by Aquila on the Closing Date or in connection with which
Aquila or the Seller Parties otherwise have any liability.

“Aquila Savings Plans” means the pension plans, as defined in ERISA Section
3(2), maintained by Aquila on the Closing Date or in connection with which
Aquila or the Seller Parties otherwise have any liability and that are not
subject to Title IV of ERISA.

“Aquila Welfare Plans” means the welfare plans maintained by Aquila on the
Closing Date, or under which Employees otherwise benefit by reason of their
employment with Aquila or the Seller Parties, or in connection with the Project.

 

 

 

1

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

“Assumed Agreements” means the agreements set forth on Schedule 2.1(h), each of
which has been entered into by one or more Seller Parties in connection with the
ownership, operation and maintenance of the Project and the obligations of which
are to be assumed by Buyer or an Affiliate of Buyer in connection with the
transactions contemplated by this Agreement.

“Assumed Liabilities” has the meaning set forth in Section 2.3.

“Burdened Property” has the meaning set forth in Section 4.24.

“Buyer” has the meaning set forth in the preamble hereto.

“Buyer Additional Consents” has the meaning set forth in Section 5.6.

“Buyer Governmental Consents” has the meaning set forth in Section 5.5.

“Buyer Indemnified Party” means Buyer and all of its Affiliates, and each of
their respective shareholders, partners, members, investors, directors,
officers, employees and agents.

“Buyer Required Consents” means, collectively, the Buyer Governmental Consents
and Buyer Additional Consents.

“Cap Amount” means an amount equal to twenty-five percent (25%) of the Purchase
Price.

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“COBRA” has the meaning set forth in Section 7.10(f).

“Code” means the United States Internal Revenue Code of 1986, and any successor
statute.

“Confidentiality Agreement” means the Confidentiality Agreement dated as of
April 18, 2005, between Aquila and Ameren Corporation.

“Contracts” has the meaning set forth in Section 4.14.

“Credit Support Obligations” has the meaning set forth in Section 7.8.

“Deeds” has the meaning set forth in Section 3.2.1(a)(i).

“DOJ” means the United States Department of Justice, Antitrust Division.

“Dollars” or “$” means the lawful currency of the United States of America.

“Emissions Credits” means credits, allowances or other similar measures, in
units established by applicable Governmental Authorities, resulting from the
reduction of pollutants or substances (including volatile organic compounds,
greenhouse gasses, NOx and SOx) or changes in technology from or related to the
Project, that have been issued by the applicable Governmental Authority.

“Employees” has the meaning set forth in Section 4.17(a).

 

 

 

2

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

“Employee Benefit Plan” means each “employee benefit plan” as defined in Section
3(3) of ERISA, each stock option, stock purchase, stock ownership, deferred
compensation, severance, performance, bonus, incentive, vacation or holiday pay
plan, policy, understanding or arrangement and each other employee benefit plan
or arrangement (including fringe benefit plans or arrangements) that is
maintained on the date hereof or otherwise contributed to by Aquila or the
Seller Parties for the benefit of any Employees or under which Employees
otherwise benefit by reason of their employment with Aquila or the Seller
Parties, or, prior to the Closing, their connection with the Project.

“Encumbrance” means any mortgage, deed of trust, claim, charge, easement,
encumbrance, lease, covenant, security interest, lien (statutory or otherwise),
option, pledge, charge, condition, covenant, easement and any right of first
refusal or first offer or other rights of others or restrictions (whether on
voting, sale, transfer disposition or otherwise), whether imposed by agreement,
understanding, law, equity or otherwise, or other encumbrance or title defect of
any kind.

“Environmental Laws” means any Governmental Rule relating to pollution or
protection of human health, human safety or the environment (including ambient
air, surface water, groundwater, wetlands, land surface and subsurface strata),
including Governmental Rules relating to emissions, discharges, releases or
threatened releases of hazardous materials or substances or otherwise relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous materials or substances, including the
Comprehensive Environmental Response, Compensation, and Liability Act.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Excluded Assets” has the meaning set forth in Section 2.2.

“Excluded Environmental Matters” means (i) any known or unknown violations of
Environmental Law by Seller occurring at any time prior to the Closing Date in
connection with any of the Purchased Assets or the Project, or (ii) the known or
unknown presence or Release of any Hazardous Substances at any time prior to the
Closing Date to soil, sediment, surface water, groundwater or air at any
Purchased Asset, including any migration of such Hazardous Substances from the
Project or any Purchased Asset to any off-site location, or (iii) any Hazardous
Substances generated by any of the Purchased Assets or the Project prior to the
Closing Date and sent to an offsite location for treatment, storage, disposal or
recycling prior to the Closing Date.

“Excluded Liabilities” has the meaning set forth in Section 2.4.

“Excluded Software” has the meaning set forth in Section 2.2(p).

“FERC” means the Federal Energy Regulatory Commission.

“FIRPTA” means the Foreign Investment in Real Property Tax Act.

“Final Order” shall mean any order of a Governmental Authority which has not
been reversed, stayed, enjoined, set aside, annulled or suspended, with respect
to which any waiting period prescribed by law before the transactions
contemplated thereby may be consummated has expired (but without the requirement
for the expiration of any applicable rehearing or appeal period), and as to
which all conditions to the consummation of such transactions prescribed by law
have been satisfied or could be satisfied in the future without causing a
material adverse effect in the business, condition (financial or otherwise),
properties, assets or results of operation of Buyer or the Purchased Assets.

 

 

 

3

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

“FTC” means the Federal Trade Commission.

“Generators” means six (6) GE PG7121(EA) simple cycle gas fired electric
combustion turbines each having a nameplate capacity of 85 MW.

“Governmental Approval” means any authorization, consent, approval, waiver,
exception, variance, order, franchise, permit (including the Permits hereunder),
agreement, license or exemption issued by, or entered into with, any
Governmental Authority, including any Governmental Filing that constitutes an
authorization required in order to consummate the Closing or in connection with
the ownership, operation and maintenance of the Purchased Assets or the Project.

“Governmental Authority” means any federal, state, county, municipal or local
government or regulatory or supervisory department, body, political subdivision,
commission, agency, instrumentality, ministry, court, judicial or administrative
body, taxing authority, or other authority thereof (including any corporation or
other entity owned or controlled by any of the foregoing) having jurisdiction
over the matter or Person in question.

“Governmental Filing” means any filings, reports, registrations, notices,
applications, certifications or other submissions to or with any Governmental
Authority.

“Governmental Rule” means, with respect to any Person, any applicable law,
statute, treaty, rule, regulation, permit conditions, ordinance, order, code,
judgment, decree, injunction or writ issued by any Governmental Authority.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Hazardous Substances” means any chemical, material or substance that is listed
or regulated under applicable Environmental Laws as a “hazardous substances,”
“hazardous waste,” “extremely hazardous substances,” “toxic substances,” “toxic
pollutants,” “contaminants” or “pollutants,” as any of such terms is currently
defined or used in any applicable Environmental Law, or is otherwise listed or
regulated under applicable Environmental Laws because it poses a hazard to human
health or the environment.

“Income Taxes” means any Taxes imposed on or determined by reference to net
income, together with any interest or penalty, addition to tax or additional
amount imposed by any Taxing Authority.

“Indemnified Party” has the meaning set forth in Section 8.4.

“Indemnifying Party” has the meaning set forth in Section 8.4.

“Installment Sale Arrangement” means that certain transaction pursuant to which
Seller has issued a note to Piatt County Purchaser in consideration for Piatt
County Purchaser’s purchase of certain equipment and building project materials
for the Project and pursuant to which Piatt County Purchaser remits sales tax
payments to the State of Illinois.

“Inventory” means those items which are described in Sections 2.1(d) and 2.1(e)
and set forth on the corresponding sections of Schedule 4.23.

“Knowledge” means the knowledge of the following individuals, including actual
knowledge and knowledge or information that would be discovered by a reasonable
investigation (except that such a reasonable investigation standard will not
require any external investigation in relation to statements

 

 

4

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

regarding Seller’s knowledge as to the actions or omissions of third parties):
(a) with respect to Seller, those persons listed on Schedule 1.1(a), and
(b) with respect to Buyer, those persons listed on Schedule 1.1(b).

“Losses” means all damages, dues, penalties, fines, costs, reasonable amounts
paid in settlement, liabilities, obligations, taxes, losses, and expenses and
fees, including court costs and reasonable attorneys’ fees and expenses.

“Material Adverse Effect” means any fact, event, change or effect that is (or
would reasonably be expected to be) materially adverse to the Project or the
Purchased Assets taken as a whole, or the ability of any Seller Party to
consummate the transactions contemplated by this Agreement in a timely manner,
except any material adverse effect (a) cured, including by payment of money or
credit to the Purchase Price, before the Closing Date, or (b) resulting from an
Excluded Matter.  For purposes of this definition, “Excluded Matter” means one
or more of the following: (i) any change in the national, regional, or local
markets or industries in which Seller operates, (ii) any Governmental Rule,
other than any Governmental Rule adopted or issued specifically with respect to
the Project or the transactions contemplated by this Agreement, (iii) any change
in accounting standards, principles, or interpretations, (iv) any change in the
national, regional, or local economic, regulatory, or political conditions,
including prevailing interest rates, (v) any matter disclosed in this Agreement,
any Schedule or Exhibit hereto, or any other certificate or instrument delivered
to Buyer under or in accordance herewith, (vi) any change in the market price of
commodities or publicly traded securities, or (vii) any action permitted under
this Agreement, all except to the extent that any of the facts, events, changes
or effects described in subsections (i) – (vii) above disproportionately and
materially impact the Project or the Purchased Assets, taken as a whole, in
relation to other projects and assets similar to the Project and the Purchased
Assets, taken as a whole.

“MISO” means the Midwest Independent Transmission System Operator, Inc.

“MW” means megawatt.

“Non-Income Tax Returns” means Tax Returns relating to Non-Income Taxes.

“Non-Income Taxes” means Taxes other than Income Taxes.

“Operating Contractor” means an independent corporation or other entity
designated by Buyer to operate and maintain the Project.

“Organizational Documents” means, with respect to any corporation, its articles
or certificate of incorporation and by-laws, and with respect to any limited
liability company, its articles or certificate of organization or formation and
its operating agreement or limited liability company agreement or documents of
similar substance.

“Permit” means any authorization, consent, approval, zoning ordinance (including
zoning amendment), site plan approval, subdivision approval, agreement waiver,
exception, variance, order, franchise, permit, license or exemption issued by
any Governmental Authority in connection with the ownership, operation and
maintenance of the Purchased Assets or the Project, including any Governmental
Filing that constitutes an authorization required in connection with the
ownership, operation and maintenance of the Purchased Assets or the Project.

“Permitted Encumbrances” means (i) those Encumbrances set forth on
Schedule 4.23, (ii) Encumbrances securing or created by or in respect of any of
the Assumed Liabilities; (iii) statutory liens for current Taxes or assessments
not yet due or delinquent or the validity or amount of which is being

 

 

5

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

contested in good faith by appropriate proceedings, none of which contested
matters is material; (iv) mechanics’, carriers’, workers’, repairers’,
landlords’, and other similar liens arising or incurred in the ordinary course
of business relating to obligations as to which there is no default on the part
of Seller or the validity or amount of which is being contested in good faith by
appropriate proceedings, none of which contested matters is material, or
pledges, deposits, or other liens securing the performance of bids, trade
contracts, leases, or statutory obligations (including workers’ compensation,
unemployment insurance, or other social security legislation); (v) usual and
customary zoning, entitlement, restriction, and other land use and environmental
regulations by Governmental Authorities which do not materially interfere with
the present use or normal operation of the Project or the Purchased Assets;
(vi) any Encumbrances set forth in any state, local, or municipal franchise or
governing ordinance under which any portion of the Project or the Purchased
Assets is conducted; (vii) all rights of condemnation, eminent domain, or other
similar rights of any Governmental Authority; and (viii) such other Encumbrances
(including requirements for consent or notice in respect of assignment of any
rights) which do not materially interfere with Seller’s current use of the
Project or the Purchased Assets, and do not secure indebtedness or the payment
of the deferred purchase price of property (except for Assumed Liabilities).

“Person” means any individual, corporation, partnership, trust, joint venture,
unincorporated association, limited liability company, Governmental Authority or
other entity.

“Piatt County Purchaser” means Piatt County Purchaser LLC, a Delaware limited
liability company and a wholly owned Subsidiary of Seller.

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date.

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date.

“Project” has the meaning set forth in the recitals to this Agreement.

“Property Tax Litigation” means the tax appeal instituted by the Deland-Weldon
Community Unit School District No. 57 challenging the property tax assessments
related to the Project for the years 2003 and 2004, as the assessments were made
pursuant to the terms of an agreement, dated as of June 7, 2001, by and among
Piatt County, Illinois Assessor’s Office, The Piatt County, Illinois County
Board and MEP Investments, LLC.

“Proposed Allocation” has the meaning set forth in Section 9.8(a).

“Purchase Price” has the meaning set forth in Section 2.5.1.

“Purchased Assets” has the meaning set forth in Section 2.1.

“Real Property Interests” has the meaning set forth in Section 2.1(a).

“Related Agreements” means, collectively, (i) the Aquila Guaranty and (ii) any
other documents, instruments and agreements provided for herein.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment.

“Seller” has the meaning set forth in the preamble hereto.

 

 

 

6

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

“Seller Indemnified Party” means Seller and all of its Affiliates, and each of
their shareholders, partners, members, investors, directors, officers, employees
and agents.

“Seller Parties” means Seller and its Affiliates.

“Seller Additional Consents” has the meaning set forth in Section 4.7.

“Seller Governmental Consents” has the meaning set forth in Section 4.6.

“Seller Required Consents” means, collectively, the Seller Governmental Consents
and the Seller Additional Consents.

“Software” means computer software programs and software systems, including all
databases, compilations, tool sets, compilers, higher level or “proprietary”
languages, related documentation and materials, whether in source code, object
code or human readable form.

“Straddle Period” means any taxable period that begins on or before and ends
after the Closing Date.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled to vote in the election of directors, managers or trustees thereof is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person or a combination thereof or
(ii) if a limited liability company, partnership, association or other business
entity (other than a corporation), a majority of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof and for this purpose, a Person or Persons owns a majority
ownership in such a business entity (other than a corporation) if such Person or
Persons shall be allocated a majority of such business entity’s gains or losses
or shall be or control any managing director or general partner of such business
entity (other than a corporation).

“Supplemental Triggering Event” has the meaning set forth in Section 11.14(a).

“Tax” means (a) any federal, state, local or foreign income, gross receipts,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value-added, alternative minimum,
estimated or any other tax of any kind whatsoever, including any interest,
penalties and additions to tax thereto, and (b) any liability with respect to
payments of a type described in clause (a) above or as a result of being a
member of an affiliated, consolidated, combined or unitary group, or as a result
of any obligation under any Tax sharing arrangement, Tax indemnity agreement or
arrangement or similar agreement or arrangement.

“Tax Proceeding” means any audit, examination, judicial, or administrative
proceeding related to Taxes.

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto.

“Taxing Authority” means any Governmental Authority exercising any authority to
impose, regulate or administer the imposition of Taxes.

 

 

 

7

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

“Threshold Amount” means an amount equal to one percent (1%) of the Purchase
Price.

“Title Insurance Policies” has the meaning set forth in Section 6.2.7.

“Transfer Taxes” means any and all transfer, registration, stamp, value added,
documentary, sales, excise, use and similar Taxes (including all applicable real
estate transfer or gains Taxes) any penalties interest and additions to tax, and
fees.

1.2          Rules of Interpretation. For purposes of this Agreement, except
where otherwise expressly provided or unless the context otherwise necessarily
requires:

1.2.1       references to this Agreement shall include a reference to all
appendices, annexes, schedules and exhibits hereto, as the same may be amended,
modified, supplemented or replaced from time to time;

1.2.2       the words “herein,” “hereof,” “hereunder” and “herewith” shall refer
to this Agreement as a whole and not to any particular section or subsection of
this Agreement;

1.2.3       the terms “include,” “includes” and “including” shall be construed
to mean “including, without limitation” or “including but not limited to” and
shall not be construed to mean that the examples given are an exclusive list of
the topics covered;

1.2.4       references to “Articles,” “Sections,” “Schedules” or “Exhibits” (if
any) shall be to articles, sections, schedules or exhibits (if any) of this
Agreement;

1.2.5       references to a given agreement, instrument or other document shall
be a reference to that agreement, instrument or other document as modified,
amended, supplemented and restated through the date as of which such reference
is made;

 

1.2.6

references to a Person include its successors and permitted assigns;

1.2.7       the singular shall include the plural and the masculine shall
include the feminine and neuter and vice versa; and

1.2.8       reference to a given Governmental Rule is a reference to that
Governmental Rule and the rules and regulations adopted or promulgated
thereunder, in each case, as amended, modified, supplemented or restated as of
the date on which the reference is made.

ARTICLE 2Sale and Purchase

2.1          Purchased Assets. Upon the terms and subject to the conditions of
this Agreement, at the Closing, Seller will sell, transfer, assign, convey and
deliver to Buyer, and Buyer agrees to purchase and acquire from Seller and to
pay Seller for, free and clear of all Encumbrances, except the Permitted
Encumbrances, all of Seller’s right, title and interest in, to and under all
assets and properties of every kind and description owned, leased or used
primarily in and for the operation of the Project, wherever located, real,
personal or mixed, tangible or intangible, other than the Excluded Assets
(herein collectively called the “Purchased Assets”), including all right, title
and interest of Seller in, to and/or under the following:

(a)           the real property and the real property interests listed on
Schedule 4.23, in each case together with all buildings, structures,
improvements and fixtures thereon (excluding, however, the

 

 

8

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

Generators, which the parties intend to be transferred hereunder as personal
property pursuant to Section 2.1(b)) and all rights, title and interests in and
to the rights, privileges, easements, minerals, oil, gas and other hydrocarbon
substances on and under such real property, all development rights, air rights,
water, water rights, riparian rights, and water stock relating to such real
property, any rights-of-way or other appurtenances used in connection with the
beneficial use and enjoyment of such real property, and all roads and alleys
adjoining or servicing such real property and other appurtenances thereto
(collectively the matters described in this Section 2.1(a) are called the “Real
Property Interests”);

 

(b)

the Generators;

(c)           all other tangible personal property and interests therein,
including all machinery, equipment, furniture, furnishings and vehicles, and all
warranties against manufacturers or vendors relating thereto, to the extent such
warranties are transferable or assignable;

(d)           all spare, wear, replacement, consumable or other similar parts or
tangible property held for use in connection with the Generators and the
machinery, equipment, furniture, furnishings, vehicles and other tangible
personal property described in Section 2.1(c), and all warranties against
manufacturers or vendors relating thereto, to the extent such warranties are
transferable or assignable;

 

(e)

all raw materials, supplies and other materials;

(f)           all Emissions Credits, including any Emissions Credits allocated
to EPA accounts 0554960CTZ01, 0554960CTZ02, 0554960CTZ03, 0554960CTZ04,
0554960CTZ05 and 0554960CTZ06, all under the name “Goose Creek Energy Center”

(g)           all Governmental Approvals, to the extent such Governmental
Approvals can be transferred or assigned to Buyer;

 

(h)

all of the Assumed Agreements (all of which are set forth on Schedule 2.1(h));

 

(i)

all Software other than the Excluded Software;

 

(j)            all rights, defenses, claims or causes of action against third
parties relating to the Purchased Assets;

(k)           all surveys, books and records (including all data and other
information stored on discs, tapes or other media) related to the Purchased
Assets, the Assumed Liabilities and the ownership, operation or maintenance of
the Project, except for records which by law Seller is required to retain in its
possession; provided that Buyer may to the extent permitted by law retain copies
of such surveys, books and records;

(l)            all telephone, telex and telephone facsimile numbers and other
directory listings (other than internal directory listings of Seller and its
Affiliates); and

(m)         all rights to transmission credits held by Seller or its Affiliates
related to network upgrades on AmerenIP’s transmission line the functional
control of which has been transferred to MISO, to the extent such transmission
credits were accrued or are otherwise related to periods prior to the Closing.

 

 

 

9

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

2.2          Excluded Assets. Notwithstanding the provisions of Section 2.1, the
Purchased Assets shall not include the following (herein referred to as the
“Excluded Assets”):

 

(a)

any property interests or rights not owned by Seller;

 

 

(b)

the assets of any Employee Benefit Plan covering the Employees;

(c)           Seller’s rights, defenses, claims or causes of action against
third parties relating to any Excluded Liabilities or Excluded Assets;

(d)           the name “Aquila” or any related or similar trade names,
trademarks, service marks or logos to the extent the same incorporate the name
“Aquila” or any variation thereof;

(e)           all corporate minute books and stock transfer books and the
corporate seals of Seller;

(f)           all surveys, books and records which by law Seller is required to
retain in its possession, subject to Section 2.1(k);

(g)           any assets that have been disposed of in the ordinary course of
business consistent with past practice or otherwise in compliance with this
Agreement prior to the Closing;

 

(h)

any equity securities owned by Seller;

(i)            all cash and cash equivalents, bank deposits, and accounts
receivable and all other receivables (including income, sales, payroll or other
tax receivables) arising or relating to the periods prior to the Closing,
including amounts owed (or reportedly owed) to Seller by MISO;

(j)            Seller’s membership interest in Piatt County Purchaser and any
other equity security owned by Seller;

(k)           the blanket market-based rate tariff of Seller on file with FERC,
designated as Aquila Piatt County Power, L.L.C. FERC Electric Tariff Original
Volume No. 1;

(l)            the Exempt Wholesale Generator status of Seller, as determined by
FERC in Docket No. EG03-58-000;

 

(m)

the Installment Sale Arrangement;

 

 

(n)

assets used for performance of the central or shared services by the Seller
Parties;

(o)           all insurance policies of the Seller Parties and rights
thereunder, including any such policies and rights in respect of the Purchased
Assets or the Project;

 

(p)

the Software listed on Schedule 2.2(p) (the “Excluded Software”); and

(q)           all other assets (including agreements and contracts) of the
Seller Parties not owned, leased or used primarily in the operation of the
Project.

2.3          Assumed Liabilities. On the Closing Date, Buyer shall assume and
agree to discharge (i) subject to Section 9.1(c), all property Taxes payable
after the Closing Date as provided for in Article 9,

 

 

10

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

and (ii) any obligations under the Assumed Agreements which arise on and after
the Closing Date. All of the liabilities and obligations to be assumed by Buyer
hereunder (excluding any Excluded Liabilities) are referred to herein as the
“Assumed Liabilities.”

2.4          Excluded Liabilities. Buyer shall not assume or be obligated to
pay, perform, or otherwise discharge any liabilities or obligations other than
the Assumed Liabilities (whether accrued, absolute, fixed or unfixed, known or
unknown, asserted or unasserted, contingent, by guaranty, surety or assumption
or otherwise) (the “Excluded Liabilities”). The Excluded Liabilities include
liabilities and obligations relating to the following matters:

 

(a)

any and all debt of Seller and all related liabilities or obligations;

(b)           any liability or obligation in respect of Income Taxes, franchise
Taxes or other Taxes based on income, revenue or gross receipts, all liabilities
for or relating to other Taxes to the extent the other Taxes arise from or
relate to any Pre-Closing Tax Period, and Taxes and other liabilities or
obligations arising from or related to the Installment Sale Arrangement;

(c)           any payables and other liabilities or obligations of the Seller
Parties to any of their Affiliates;

(d)           any costs and expenses payable to third parties incurred by Seller
incident to its negotiation and preparation of this Agreement and its
performance and compliance with the agreements and conditions contained herein;

 

(e)

any liabilities or obligations to the extent they relate to any Excluded Assets;

 

(f)

any Excluded Environmental Matters;

 

(g)           any broker’s, finder’s, investment banker’s or similar fees or
commissions in connection with the transactions contemplated by this Agreement
and based on agreements or arrangements made by or on behalf of any of the
Seller Parties; and

(h)           any liabilities or obligations under any Employee Benefit Plan or
compensation arrangement or otherwise relating to or arising out of the
employment of any individual by Seller.

Notwithstanding anything to the contrary in Section 2.3, none of the Excluded
Liabilities specifically described above shall be Assumed Liabilities for
purposes of this Agreement.

 

2.5

Purchase Price; Payment; Proration.

2.5.1       Purchase Price. The aggregate purchase price to be paid by Buyer for
the purchase of the Purchased Assets shall be One Hundred Five Million Dollars
($105,000,000) (the “Purchase Price”).

2.5.2       Payment of Purchase Price. The Purchase Price will be paid to Seller
by Buyer at Closing, in cash by wire transfer of immediately available funds to
a bank account designated by Seller in writing to Buyer at least two business
days prior to the Closing.

2.5.3       Proration. Each of Seller and Buyer agree to cooperate with the
other party to promptly return any amounts received by it to which it is not
entitled pursuant to the terms of this Agreement.

 

 

 

11

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

ARTICLE 3Closing Date and Actions at Closing

3.1          Closing Date. Upon and subject to the satisfaction of the
conditions contained in Article 6 of this Agreement, the closing of the
transactions contemplated by this Agreement (the “Closing”) shall be held at the
offices of Armstrong Teasdale LLP in St. Louis, Missouri, at 10:00 A.M., local
time on the third business day following the satisfaction or waiver of all
conditions to the obligations of the parties to consummate the transactions
contemplated hereby (other than conditions with respect to actions the parties
will take at the Closing itself), but not before February 8, 2006, or such other
date, time and place as the parties may mutually agree (the “Closing Date”). The
Closing shall not be deemed to have occurred until all actions necessary to
complete the Closing have occurred, and then the Closing shall be effective
(with retroactive effect) for all purposes as of 12:01 a.m. on the Closing Date.

 

3.2

Actions to be Taken at Closing. At the Closing, each of the following shall
occur:

3.2.1       Deliveries by Seller to Buyer. Seller shall deliver (or cause to be
delivered) the following documents to Buyer, duly executed (as applicable):

 

(a)

The following documents relating to Real Property Interests:

(i)            special warranty deeds (the “Deeds”) as to the Real Property
Interests owned in fee by Seller, in the form attached hereto as Exhibit B;

(ii)          assignments of all easement rights, and other customary
conveyancing documents as to the Real Property Interests other than those owned
in fee by Seller, in the form attached hereto as Exhibit C; and

(iii)         affidavits of Seller as to title and other customary documents
reasonably required by a reputable title company to obtain the Title Insurance
Policies;

(b)           bills of sale and assignments for any Purchased Assets other than
the Real Property Interests, including the Generators, in the form attached
hereto as Exhibit D;

 

(c)

the Aquila Guaranty;

(d)           a certificate of good standing issued by the secretary of state of
the applicable state of organization for Seller and each of the Seller Parties
that is a party to a Related Agreement, dated not more than five (5) days prior
to the Closing Date;

 

(e)

each of the certificates described in Sections 6.2.1 and 6.2.2;

 

(f)

the opinion of counsel described in Section 6.2.4;

 

(g)           evidence reasonably satisfactory to Buyer that Seller has obtained
all of the Seller Required Consents;

(h)           to the extent the Project has been included by any of the Seller
Parties on a list of designated resources for purposes of Module E of MISO’s
Open Access Transmission and Energy Markets Tariff and other directives of MISO,
evidence reasonably satisfactory to Buyer that the Project has been removed from
such list;

 

 

 

12

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

(i)            a certificate of Seller and each of the Seller Parties that is a
party to a Related Agreement certifying as to (i) such party’s Organizational
Documents, (ii) the incumbency of such party’s officers, and (iii) resolutions
of such party’s board of directors (or similar governing body), authorizing the
transactions described herein;

 

(j)

the FIRPTA certificate described in Section 9.7;

(k)           transfer tax declarations as to the Deeds in customary form
required by state and local law, executed by Seller; and

 

(l)

such other documents as Buyer may reasonably request.

3.2.2       Deliveries by Buyer to Seller. Buyer shall deliver the following
documents to Seller, duly executed (as applicable):

 

(a)

the Purchase Price;

(b)           one or more instruments of assumption of the Assumed Liabilities
in the form attached hereto as Exhibit E;

(c)           a certificate of good standing issued by the secretary of state of
the applicable state of organization of Buyer, dated not more than five days
prior to the Closing Date;

 

(d)

each of the certificates described in Sections 6.3.1 and 6.3.2;

 

(e)

the opinion of counsel described in Section 6.3.4;

 

(f)           a certificate of Buyer certifying as to (i) its Organizational
Documents, (ii) the incumbency of its officers, and (iii) resolutions of its
board of directors (or similar governing body) authorizing the transactions
described herein; and

 

(g)

such other documents as Seller may reasonably request.

ARTICLE 4Representations and Warranties Relating to Seller

Seller hereby represents and warrants to Buyer that the statements contained in
this Article 4 are correct and complete as of the date hereof, and will be
correct and complete as of the Closing Date, except as otherwise disclosed on
the disclosure schedules referenced below. The fact that any item of information
is contained in a disclosure schedule shall not be construed as an admission of
liability under applicable law, or to mean that such information is material.
Unless otherwise indicated, such information shall not be used as the basis for
interpreting the term “material,” “materially” or “Material Adverse Effect,” or
any similar qualification in this Agreement.

4.1          Due Organization and Qualification. Seller is a limited liability
company duly formed, validly existing and in good standing under the laws of
Delaware and is duly qualified to do business and in good standing as limited
liability company in Illinois.

4.2          Subsidiaries. Seller has no Subsidiaries, except for Piatt County
Purchaser, and Piatt County Purchaser has no Subsidiaries.

 

 

 

13

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

4.3          Power and Authority. Seller has full limited liability company
power and authority to carry on its businesses as now conducted, to own or hold
under lease its properties, and to enter into and perform its obligations under
each Contract to which it is a party. Seller has authorized the execution,
delivery and performance of this Agreement and such other documents, instruments
and agreements to which it is a party in connection with the transactions
contemplated by this Agreement.

4.4          No Violations. Except as set forth on Schedule 4.4 and subject to
Seller obtaining the Seller Required Consents, neither the execution nor the
delivery of this Agreement or the Related Agreements, and the consummation of
the transactions contemplated hereby and thereby, by Seller, will (a) violate
any Governmental Rule to which Seller or its assets is subject, except as would
not result in a Material Adverse Effect, (b) violate or conflict with Seller’s
Organizational Documents, or (c) except as would not result in a Material
Adverse Effect or prevent Seller from consummating the transactions contemplated
hereby, violate, conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
Seller is a party or by which any its assets is subject.

4.5          Valid, Binding and Enforceable Obligation. Each of this Agreement
and any Related Agreements to which Seller is a party has been duly and validly
executed by Seller, and, assuming due authorization, execution and delivery of
this Agreement and the Related Agreements by Buyer and its Affiliates, as
applicable, constitutes a valid, binding, and enforceable obligation,
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights and the
enforcement of debtors’ obligations generally and by general principles of
equity, regardless of whether enforcement is pursuant to a proceeding in equity
or at law.

4.6          Governmental Consents. Except for the Governmental Approvals set
forth on Schedule 4.6 (collectively, the “Seller Governmental Consents”), no
Governmental Approval is necessary in connection with the execution and delivery
by Seller of this Agreement and the Related Agreements to which it is a party,
or the consummation of the transactions by Seller contemplated hereby and
thereby, other than where the failure to obtain a required Governmental Approval
would not have a Material Adverse Effect.

4.7          Additional Consents. Except for the consents, notices and other
items set forth on Schedule 4.7 (collectively, the “Seller Additional
Consents”), no filing, registration, qualification, notice, consent, approval or
authorization to, with or from any Person (excluding Governmental Authorities)
is necessary in connection with the execution and delivery of this Agreement and
the Related Agreements by Seller, or the consummation by Seller of the
transactions contemplated hereby and thereby.

 

4.8

No Litigation.

(a)           Except as set forth on Schedule 4.8(a) Seller has not received any
written notice from a third Person of any pending action or investigation
against Seller or request for information from any Governmental Authority or
third Person about Seller in connection therewith, and Seller has no Knowledge
of any notice from a third Person of any threatened action or investigation
against Seller or request for information by any Governmental Authority or third
Person about Seller in connection therewith, which, in either case, (a) could
result, or has resulted in the institution of legal proceedings to prohibit or
restrain the performance of this Agreement or any of the Related Agreements or
the consummation of the transactions contemplated hereby or thereby or (b) could
result, or has resulted, in a claim for damages as a result of this Agreement or
any of the Related Agreements, or the consummation of the transactions
contemplated hereby or thereby.

 

 

 

14

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

(b)           Except as set forth on Schedule 4.8(b) and except as would not
have a Material Adverse Effect, since December 31, 2004, (i) Seller has not
received any written notice from a third Person of any pending action or
investigation against Seller or request for information from any Governmental
Authority or third Person about Seller in connection therewith, and (ii) Seller
has no Knowledge of any notice from a third Person of any threatened action or
investigation against Seller or request for information by any Governmental
Authority or third Person about Seller in connection therewith, which, in either
case, relates to the Purchased Assets or the business or operations of the
Project or Seller.

4.9          Brokers’ Fees. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission for which Buyer could
become liable or obligated in connection with the transactions contemplated by
this Agreement.

 

4.10

Bankruptcy

(a)           No bankruptcy, reorganization or arrangement proceedings are
pending against, being contemplated by or, to Seller’s Knowledge are threatened
against Seller.

(b)           Seller is not insolvent nor will it be rendered insolvent as a
result of the consummation of the transactions contemplated to occur at the
Closing.

4.11        Good Faith. To Seller’s Knowledge, the negotiations regarding the
transactions contemplated by this Agreement have been conducted in good faith
and at arms length.

4.12        Absence of Certain Changes. Except as set forth on Schedule 4.12,
since December 31, 2004, Seller has not (a) conducted any business other than in
the ordinary course consistent with past practice, (b) suffered any damage,
destruction or other casualty loss with respect to any of the Purchased Assets
in excess of $50,000, or (c) suffered any Material Adverse Effect.

4.13        No Undisclosed Liabilities. To Seller’s Knowledge, except for
(i) matters set forth on Schedule 4.13, (ii) matters arising under the Assumed
Agreements, and (iii) liabilities incurred in the ordinary course of business
consistent with past practice (none of which relate to any breach of contract,
tort, infringement, product liability, environmental matter or any alleged
violation of law) there are no liabilities or obligations of Seller with respect
to the Purchased Assets or the Project of any nature (whether accrued, absolute,
fixed or unfixed, known or unknown, asserted or unasserted, contingent, by
guaranty, surety or assumption or otherwise).

 

4.14

Contracts.

(a)           Schedule 4.14(a) sets forth a list of each agreement, contract,
instrument, license and franchise to which any Seller Party is a party and which
relates to the Project (other than any agreement, contract, instrument, license
or franchise which has been terminated or under which the Seller Parties have no
remaining rights or obligations), including any agreement, contract, instrument,
license and franchise which relates to the ownership, operation or maintenance
of the Project or the sale of electric energy, capacity, ancillary services or
Emissions Credits from or relating to the Project or the interconnection of the
Project to any transmission or distribution system (collectively, to the extent
material, the “Contracts”). A true, correct and complete copy of the current
form of each Contract has been made available to Buyer. For purposes of this
Section 4.14(a), “material” refers to any agreement, contract, instrument,
license and franchise involving annual consideration in excess of $50,000 and
cannot be terminated without penalty or premium upon written notice (not to
exceed 90 days written notice).

 

 

 

15

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

(b)           The Seller Parties have performed in all material respects all
obligations required to be performed by them under each Contract, as the case
may be, and have observed all terms required to be observed by it under such
Contract. To Seller’s, Knowledge, except as set forth on Schedule 4.14(b), each
Contract is a valid and binding agreement, is in full force and effect and is
enforceable by the Seller Party that is a party thereto, against each other
party thereto in accordance with its terms. To Seller’s Knowledge, no other
party to a Contract is in default or breach in any material respect of any such
Contract. Seller has not received any written notice of cancellation or
threatened cancellation relating to a Contract, that could reasonably be
expected to have a Material Adverse Effect.

(c)           Except as permitted by this Agreement or as set forth on
Schedule 4.14(c), neither Seller nor any Person acting on its behalf (including
any Person acting as an agent or designee for any of the Seller Parties) has
entered into any agreement, contract, instrument, license or franchise which
sells, assigns or otherwise transfers, or purports to sell, assign or otherwise
transfer electric energy, capacity, ancillary services or Emissions Credits from
or relating to the Project (other than any such agreement, contract, instrument,
license or franchise which has been terminated or which does not sell, assign or
otherwise transfer, or purport to sell, assign or otherwise transfer, electric
energy, capacity, ancillary services or Emissions Credits from or relating to
the Project after the Closing Date).

 

4.15

Tax Matters.

(a)           All Tax Returns required to be filed with respect to Seller or the
Purchased Assets have been timely completed and filed and are true, correct and
complete in all material respects, and any Taxes in respect of the periods (or
portions thereof) covered by such Tax Returns (whether or not shown thereon as
owing), the nonpayment of which could result in an Encumbrance on a Purchased
Asset, or result in Buyer or any of its Affiliates having any liability
therefor, have been timely withheld or paid, as applicable.

(b)           There are no Encumbrances for Taxes upon the Purchased Assets,
except for Encumbrances for Taxes not yet delinquent.

(c)           No transaction contemplated by this Agreement is subject to
withholding under Section 1445 of the Code, relating to FIRPTA.

(d)           None of the Purchased Assets are (i) tax exempt use property under
Section 168(h) of the Code, (ii) tax-exempt bond financed property under Section
168(g) of the Code, (iii) limited use property under Revenue Procedure 2001-28,
or (iv) treated as owned by any other person under Section 168 of the Code.

(e)           Seller has withheld and paid all Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party with respect
to Seller or any Purchased Asset.

4.16        Labor Matters. Seller is not party to any collective bargaining,
labor or similar agreements. To Seller’s Knowledge, there are currently no union
organizing activities relative to the Employees, and there have been no such
activities during the past three (3) years. There is no labor strike, slow down,
work stoppage, or lock-out actually pending or, to Seller’s Knowledge,
threatened with respect to Seller, any Purchased Asset or the Project. Seller is
in compliance with all applicable laws respecting employment and employment
practices, terms and conditions of employment and wages and hours, and there is
no unfair labor practice charge or complaint against Seller or involving the
Purchased Assets pending or, to Seller’s Knowledge, threatened before the
National Labor Relations Board or any similar Governmental Authority with
respect to Seller, any Purchased Asset or the Project. There is no

 

 

16

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

pending or, to Seller’s Knowledge, threatened employee or governmental claim or
investigation regarding employment matters, including any charges before the
Equal Employment Opportunity Commission or state employment practice agency, or
investigations regarding Fair Labor Standards Act compliance, or audits by the
Office of Federal Contract Compliance Programs.

 

4.17

Employees; Employee Benefits; Employee Contracts.

(a)           Schedule 4.17(a) sets forth the name, position and current annual
base salary of all current employees of Aquila whose employment relates
principally to the Project (the “Employees”). Except as set forth on
Schedule 4.17(a), the Employees are employees at will. As of the date hereof, no
Employee has given written notice of such employee’s intent to terminate
employment if the transactions contemplated by this Agreement are completed.
Except as provided on Schedule 4.17(a), no Employee is absent from work on any
form of leave, including medical leave, disability, leave under the Family and
Medical Leave Act of 1993 or otherwise or has notified Seller of his or her
intent to take such leave.

(b)           Schedule 4.17(b) lists each Employee Benefit Plan in which the
Employees participate. Seller is not a direct sponsor of any Employee Benefit
Plan. No Employee Benefit Plan is maintained solely for the benefit of the
Employees. In addition, there are no plans or arrangements that are “pension
plans” within the meaning of Section 3(2) of ERISA but are not intended to be
qualified under Section 401(a) of the Code pursuant to which any Employee is
entitled to benefits.

(c)           Except as set forth on Schedule 4.17(c), as of the date hereof,
there are no written employment or consulting contracts with any of the
Employees governing the terms and conditions of their employment (including
severance benefits, termination pay, pay in lieu of notice of termination, or
retention compensation), or any similar contracts regarding the terms and
conditions of employment that entitle any such Employee to receive severance
upon termination or that entitle any such Employee to receive compensation after
or upon termination. Severance amounts payable to the Employees would, if such
Employees were to be terminated by Aquila, be calculated pursuant to and in
accordance with Aquila’s workforce transition plan.

(d)           Except as listed on Schedule 4.17(d), (i) all material
contributions to, and payments from, any Aquila Pension Plan (or its related
trust) and Aquila Savings Plan (or its related trust) that may have been
required to be made in accordance with the terms of such plans or trusts have
been timely made; (ii) no person has failed to make a required installment or
any other payment required under Section 412 of the Code to any Aquila Pension
Plan before the applicable due date; (iii) none of the Seller Parties has
contributed to (or been required to contribute to) a multiemployer plan, within
the meaning of Section 3(37) of ERISA, at any time during the past three (3)
years for the benefit of Employees; and (iv) the Seller Parties are not Subject
to withdrawal liability and no facts exist which would subject the Seller
Parties to withdrawal liability under a multiemployer plan that could reasonably
be expected to result in any liability, whether direct or indirect, contingent
or otherwise, to Buyer.

(e)           Except for matters that are set forth on Schedule 4.17(e), with
respect to each Aquila Pension Plan, (i) no proceeding has been initiated to
terminate such plan; (ii) there has been no “reportable event” (as such term is
defined in Section 4043(c) of ERISA) prior to the date hereof other than
reportable events for which notice is waived under applicable regulations that
could result in any liability to Buyer; (iii) no “accumulated funding
deficiency” (within the meaning of Section 412 of the Code), whether or not
waived, has occurred; and (iv) no person has provided or is required to provide
security to such plan under Section 401(a)(29) of the Code due to a plan
amendment that results in an increase in current liability. All employee benefit
plan terminations have been carried out in accordance with all provisions of the
law, and the Seller Parties have no liability to, and have not received notice

 

 

17

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

alleging such liability from, any person or entity, including the PBGC, in
connection with any such termination.

(f)           The Seller Parties have complied with the health care continuation
requirements of Part 6 of Title I of ERISA in all material respects. Except as
set forth on Schedule 4.17(f), neither the execution and delivery of this
Agreement nor the consummation of the transaction contemplated by this Agreement
will (either alone or in conjunction with any other event) result in an increase
in the amount of compensation or benefits or accelerate the vesting or timing of
payment or cause the funding or delivery of any compensation or benefits payable
to or in respect of any Employee or result in any limitation on the right of
Aquila to amend, merge, terminate or receive a reversion of assets from any
Employee Benefit Plan or related trust.

(g)           Neither Aquila nor, to Seller’s Knowledge, any other “disqualified
person” (within the meaning of Section 4975 of the Code) or “party in interest”
(within the meaning of Section 3(14) of ERISA) has taken any action with respect
to any Employee Benefit Plan which could result in any liability to Buyer.

(h)           None of the Seller Parties has taken any action or failed to take
any action as of the date hereof that could reasonably be expected to result in
any liability, whether direct or indirect, contingent or otherwise, to Buyer
under Title IV of ERISA including Section 4063, 4064, 4069, 4204 or 4212(c) of
ERISA. For purposes of this subsection, the Seller Parties shall include each
member of the controlled group (as defined in ERISA Section 4001(a)(14)(A)) of
which the Seller is a member and which is under common control (within the
meaning of ERISA Section 4001(a)(14)(B) and the regulations thereunder).

 

4.18

Legal Compliance; Governmental Approvals.

4.18.1     Seller is, and to its Knowledge has at all times been, in compliance
in all respects with all Governmental Rules with respect to the Project and the
Purchased Assets, except for such noncompliance as would not have a Material
Adverse Effect. Except as set forth on Schedule 4.18, no action, arbitration,
audit, hearing, investigation, litigation, suit or other proceeding or notice
has been filed or commenced against Seller alleging any failure so to comply,
and Seller has no Knowledge of any such threatened proceeding or notice. No
action, arbitration, audit, hearing, investigation, litigation, suit or other
proceeding or notice is now or has ever been filed or commenced against Seller
relating to the revocation, suspension, conditioning or failure of renewal of
such Governmental Approvals, or the violation or alleged violation of any
Governmental Rules that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect. Without limiting the generality of the
foregoing, with respect to the Purchased Assets and the Project:

(a)           The Seller Parties have timely filed all applications, reports and
other disclosures required by Governmental Rules in each case where the failure
to do so could result in a Material Adverse Effect. There is not pending or, to
Seller’s Knowledge, threatened, any petition, complaint, objection (whether
formal or informal), order to show cause, investigation, or other action to
revoke, suspend, cancel, rescind, modify, condition or refuse to renew or extend
any of the Governmental Approvals disclosed on and attached to Schedule 4.18 or
which would otherwise reasonably be expected to have a Material Adverse Effect.
To Seller’s Knowledge, there are no facts that, if known to third parties
(including governmental or regulatory bodies), would reasonably be expected to
result in the revocation, suspension, cancellation, rescission, modification,
conditioning or failure of renewal or extension of such Governmental Approvals
(other than any change in any Governmental Rules after the date hereof), or
which would otherwise have a Material Adverse Effect; and

 

 

 

18

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

 

(b)

Seller is not an “Electric Utility” as defined in 220 Illinois Code 5/16-102.

4.18.2     This Section 4.18 does not relate to tax matters, which are instead
the subject of Section 4.15, to employee benefits matters, which are instead the
subject of Section 4.17, or to environmental, health and safety matters, which
are instead the subject of Section 4.20.

4.19        Software. Except as disclosed on Schedule 4.19, Seller either
(i) owns the entire right, title and interest in and to the Software included in
the Purchased Assets or (ii) has the right and license to use the same in the
conduct of their respective businesses and operations. Except as disclosed on
Schedule 4.19, there are no restrictions on the ability of Seller to convey the
Software included in the Purchased Assets to Buyer, free and clear of all
Encumbrances.

 

4.20

Environmental, Health and Safety Matters.

(a)           Seller is in compliance with all applicable Environmental Laws,
except as would not have a Material Adverse Effect.

(b)           Within the last three (3) years, Seller has not received any
written notice, report or other information alleging, and to Seller’s Knowledge
there are no conditions that constitute, a violation of Environmental Laws, or
any liabilities or potential liabilities (whether accrued, absolute, contingent,
unliquidated or otherwise) relating to the Project arising under Environmental
Laws, except as disclosed on Schedule 4.20(b).

(c)           Except as disclosed on Schedule 4.20(c), Seller has not caused or
allowed the generation, treatment, manufacture, processing, distribution, use,
storage, disposal, Release, transport or handling of any Hazardous Substances at
any of the Purchased Assets that has resulted in (i) an investigation or cleanup
required under Environmental Laws or (ii) a violation of any Environmental Law,
except, in each case, as would not reasonably be expected to have a Material
Adverse Effect.

(d)           There are no pending or, to Seller’s Knowledge, threatened actions
with respect to the Purchased Assets alleging or concerning any violation of or
responsibility or liability under any Environmental Law or the Release,
threatened Release or presence of any Hazardous Substances at, on, beneath, to,
from or in the indoor or outdoor environment at any of the Purchased Assets or
any off-site location (including soil sediment, surface water, groundwater, air
or any component of a structure), except as would not have a Material Adverse
Effect.

(e)           Seller holds all material Governmental Approvals from all
Governmental Authorities under all Environmental Laws required for the Project
and the Purchased Assets and is in compliance with all such Governmental
Approvals (except for such noncompliance as would not have a Material Adverse
Effect), all of which are listed on Schedule 4.20(e). There are no pending or,
to Seller’s Knowledge, threatened actions seeking to modify, revoke or deny
renewal of any such Governmental Approvals, except as disclosed on
Schedule 4.20(e).

(f)           Notwithstanding any of the representations and warranties
contained elsewhere in this Agreement, all matters relating in any way to
compliance with or liability under or in connection with any representations and
warranties regarding Environmental Laws and related matters shall be governed
exclusively by this Section 4.20.

4.21        Affiliate Transactions. Except as set forth on Schedule 4.21, Seller
has not entered into or otherwise been involved in any material business
arrangement or relationship with any Affiliate outside of the ordinary course of
business consistent with past practice since December 31, 2004. Except as set

 

 

19

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

forth on Schedule 4.21, no Affiliate owns (other than indirectly, through
ownership of Seller) any material asset, tangible or intangible, which is
necessary in the operation of the Project.

 

4.22

Insurance.

(a)           Each insurance policy carried in respect of the Purchased Assets
is in full force and effect and no notice of termination or cancellation of any
such policy has been received in respect thereof. All policy premiums due and
payable under such policies have been paid or will be (on or prior to the
Closing Date) paid up to and through the Closing. The parties agree that, as of
the Closing, the Seller Parties shall have no obligation to (a) procure or
maintain any insurance policies for the benefit of or otherwise in connection
with the Purchased Assets, or (b) administer or prosecute, in any fashion,
claims under any insurance policies with respect to the Purchased Assets.

(b)           Schedule 4.22 lists all insurance policies which provide coverage
to any Purchased Assets as of the date of this Agreement. Each of the Purchased
Assets is insured and has been continuously insured since December 31, 2004 with
insurers rated by A.M. Best as A-VII or higher in such amounts and against such
types of risks as is customary and appropriate in Seller’s industry.

4.23        Ownership of Purchased Assets; Permitted Encumbrances. Schedule 4.23
sets forth a complete and accurate list of (a) all Purchased Assets that are
material to the Project, (b) all inventory, as of December 1, 2005, and (c) all
vehicles, trailers and other titled Purchased Assets. Schedule 4.23 indicates
whether such Purchased Asset is owned, leased or used by Seller, and if not
owned by Seller, the owner of such Purchased Asset. Except for Affiliate assets
set forth on Schedule 4.21 and the Permitted Encumbrances, Seller owns or leases
all of the Purchased Assets, free and clear of all Encumbrances.

4.24        Real Property Interests. Seller does not own any Real Property
Interests other than the Real Properties Interests included within the Purchased
Assets. The Real Property Interests (and each portion thereof) are in all
material respects suitable and sufficient for the uses to which they are
currently being used by Seller or contemplated by Seller to be used in
connection with the Project. Except as set forth on Schedule 4.24, with respect
to all Real Property Interests:

(a)           Seller has good, valid, marketable and insurable fee simple title
to the Real Property Interests (including any and all appurtenant easements or
other similar appurtenant rights), in each case free and clear of any
Encumbrances (other than Permitted Encumbrances);

(b)           each easement, license or other agreement or instrument
benefiting, entered into or obtained by Seller with respect to any portion of
gas supply rights or other utility or access rights, whether or not appurtenant
to the Real Property Interests constituting fee simple or leasehold interests in
the Project, and which burden real properties owned by parties other than Seller
(any such burdened real property, a “Burdened Property”) is, to Seller’s
Knowledge, a valid and binding agreement in full force and effect and
enforceable by Seller against the other parties thereto, no default or claim of
default by Seller or, to Seller’s Knowledge, by any other party exists under any
provision thereof and no condition or event exists which after notice or lapse
of time or both would constitute a default thereunder by Seller or, to Seller’s
Knowledge, any other party; and

(c)           except as set forth on Schedule 4.8(b), there are no pending or,
to Seller’s Knowledge, threatened condemnation or similar proceedings for
assessment or collection of taxes, impact fees or special assessments relating
to any of the Real Property Interests, and no condemnation or eminent domain
proceeding or other such similar proceeding against any of the Real Property
Interests is pending or threatened.

 

 

 

20

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

4.25        Stand-Alone Operations; Sufficiency. Except as set forth on
Schedules 4.21 or 4.25, (i) Seller operates the Project and the Purchased Assets
as a self-supporting, stand-alone business and operation without use of material
assets or services of any of its Affiliates and (ii) the Purchased Assets are
sufficient to operate the Project on the Closing Date in the same manner as
Seller’s normal and customary operation of the Project prior to Closing.

4.26        Cost-Based Rates. Except with respect to cost-based limitations on
generator supply offerings under MISO’s Open Access Transmission and Energy
Markets Tariff, neither the costs incurred by Seller nor any account balances of
the Company has been used to formulate cost-based rates for sales of any product
subject to the jurisdiction of FERC or of any state regulatory commission.

4.27        Removal of Project from Seller Parties’ Designated Resources. The
Project has been removed from any and all of the Seller Parties’ lists of
designated resources for purposes of Module E of MISO’s Open Access Transmission
and Energy Markets Tariff and other applicable rules, guidelines and directives
of MISO, as the same may be in effect from time to time.

ARTICLE 5Representations and Warranties Relating to Buyer

Buyer represents and warrants to Seller that the statements in this Article 5
are correct and complete as of the date hereof, and will be correct and complete
on the Closing Date.

5.1          Due Organization. Buyer is a Missouri corporation, duly organized
and validly existing under the laws of the state of Missouri.

5.2          Power and Authority. Buyer has full power and authority to enter
into and perform its obligations hereunder and under the Related Agreements to
which it is a party, and to consummate the transactions herein and therein
contemplated in accordance with the terms, provisions and conditions hereof and
thereof. Buyer has duly and validly authorized the execution, delivery and
performance of this Agreement and the Related Agreements to which it is a party
in connection with the transactions contemplated by this Agreement.

5.3          Valid, Binding and Enforceable Obligations. Each of this Agreement
and the Related Agreements to which Buyer is a party has been duly and validly
executed by Buyer and, assuming due authorization, execution and delivery of
this Agreement and the Related Agreements by the Seller Parties constitutes a
valid, binding and enforceable obligation, enforceable against Buyer in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights and the enforcement of debtors’ obligations
generally and by general principles of equity, regardless of whether enforcement
is pursuant to a proceeding in equity or at law.

5.4          No Violations. Subject to Buyer obtaining the Buyer Required
Consents, neither the execution or delivery by Buyer of this Agreement and the
Related Agreements to which it is a party, nor the consummation of the
transactions contemplated hereby and thereby will (a) violate any Governmental
Rule to which it is subject or its Organizational Documents, except as would not
materially and adversely impact Buyer’s ability to consummate the transactions
contemplated herein in a timely manner, or (b) except as would not result in a
Material Adverse Effect or prevent Buyer from consummating the transactions
contemplated hereby, conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
Buyer is a party or by which it or any of its assets is subject.

 

 

 

21

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

5.5          Governmental Consents. Except for the Governmental Approvals set
forth on Schedule 5.5 (collectively, the “Buyer Governmental Consents”), no
Governmental Approval is necessary in connection with the execution and delivery
of this Agreement and the Related Agreements by Buyer or the consummation of the
transactions by Buyer contemplated hereby and thereby, other than where the
failure to obtain a required Governmental Approval would not materially and
adversely impact Buyer’s ability to consummate the transactions contemplated
herein in a timely manner.

5.6          Additional Consents. Except for the consents, notices and other
items set forth on Schedule 5.6 (collectively, the “Buyer Additional Consents”),
no filing, registration, qualification, notice, consent, approval or
authorization to, with or from any Person (excluding Governmental Authorities)
is necessary in connection with the execution and delivery of this Agreement and
the Related Agreements by Buyer, or the consummation of the transactions by
Buyer contemplated hereby.

5.7          No Litigation. Buyer has received no written notice from a third
Person of any pending action or investigation against Buyer or request for
information from any Governmental Authority or third Person about Buyer in
connection therewith, and Buyer has no Knowledge of any notice from a third
Person of any threatened action or investigation against Buyer or request for
information by any Governmental Authority or third Person about Buyer in
connection therewith, which, in either case, could result, or has resulted, in
(a) the institution of legal proceedings to prohibit or restrain the performance
of this Agreement or any of the Related Agreements, or the consummation of the
transactions contemplated hereby or thereby, or (b) a claim for damages as a
result of this Agreement or any of the Related Agreements.

5.8          Bankruptcy. No bankruptcy, reorganization or arrangement
proceedings are pending against, being contemplated by or, to Buyer’s Knowledge,
threatened against Buyer.

5.9          Brokers’ Fees. Neither this Agreement nor the consummation of the
transactions contemplated hereby was induced by or procured through any Person
acting on behalf of, or representing, Buyer as a broker, finder, investment
banker, financial advisor or in any similar capacity.

5.10        Due Diligence. Buyer has had the opportunity to inspect the
Purchased Assets and all of the information made available by Seller, and to ask
questions of and receive answers from the Seller Parties with respect to the
Purchased Assets and the Project, and otherwise to conduct all due diligence it
deems necessary with respect to the subject matter of this Agreement.

5.11        Exculpation. Buyer agrees that except for the representations and
warranties expressly set forth in this Agreement and the Related Agreements, the
Purchased Assets are being sold on an “AS IS, WHERE IS” basis and in “WITH ALL
FAULTS” condition. Without limiting the generality of the foregoing, except for
the representations and warranties expressly set forth in this Agreement and the
Related Agreements Seller makes no written or oral representation or warranty,
either express or implied, with respect to the fitness, merchantability or
suitability of the Project or the Purchased Assets for any particular purpose or
the operation of the Project or the Purchased Assts by Buyer.

5.12        Good Faith. To Buyer’s Knowledge, the negotiations regarding the
transactions contemplated by this Agreement have been conducted in good faith
and at arms length.

ARTICLE 6Conditions Precedent to Closing

6.1          Conditions Precedent to the Parties’ Obligations. The obligations
of the parties to consummate the transactions contemplated hereby shall be
subject to the fulfillment to the satisfaction of, or waiver by, the parties of
each of the following conditions on or prior to the Closing:

 

 

 

22

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

 

6.1.1

HSR Act.

(a)           Each party shall have duly filed the Notification and Report Form
required under the HSR Act with the DOJ and the FTC and have complied with any
request for additional information if such request has been issued as provided
in Section 7.4.

(b)           The waiting period required by the HSR Act shall have expired or
been terminated by the DOJ and the FTC and there shall not have been issued and
be in effect any order, decree, or judgment of or in any court or tribunal of
competent jurisdiction which makes the consummation of the transactions
contemplated by this Agreement illegal.

(c)           All filing fees and expenses paid to the FTC and/or DOJ in
connection with the filings made with the FTC and the DOJ as contemplated by
this Section 6.1.1 shall be paid by Buyer.

6.1.2       No Termination. This Agreement shall not have been terminated
pursuant to Article 10.

6.1.3       No Adverse Proceedings. On the Closing Date, no action or proceeding
shall be pending before any Governmental Authority to restrain, enjoin or
otherwise prevent the consummation of this Agreement or the transactions
contemplated hereby or to recover any damages or obtain other relief as a result
of the transactions proposed hereby.

6.1.4       No Violations. The consummation of the transactions contemplated
hereby and by the Related Agreements shall not violate any Governmental Rule.

6.1.5       Contingent Sale. The transactions contemplated by that certain Asset
Purchase Agreement, dated as of December 16, 2005, between MEP Flora Power, LLC
and Union Electric Company d/b/a AmerenUE, shall occur simultaneously with the
Closing.

6.2          Conditions Precedent to Buyer’s Obligations. The obligation of
Buyer to consummate the transactions contemplated hereby shall be subject to the
fulfillment to the satisfaction of, or waiver by, Buyer, of each of the
following conditions on or prior to the Closing:

6.2.1       Seller’s Representations True and Correct; Certificate. The
representations and warranties of Seller contained in this Agreement shall be
true and correct in all material respects (other than any representation or
warranty qualified as to materiality, which shall be true and correct in all
respects) as of the Closing Date as if made on the Closing Date, except to the
extent that any such representation and warranty is made as of a specified date,
in which case such representation and warranty shall have been true and correct
in all material respects as of such date (unless the circumstances that made any
such representation or warranty false or misleading at the time shall no longer
be continuing), and Seller shall have executed and delivered to Buyer a
certificate confirming the same.

6.2.2       Seller’s Compliance with Covenants; Certificate. Seller shall have
performed and complied with, in all material respects, all covenants, agreements
and conditions required by this Agreement to be performed or complied with by it
prior to or on the Closing Date, and Seller shall have executed and delivered to
Buyer a certificate confirming the same.

6.2.3       Execution and Delivery of Related Agreements. Each of the Related
Agreements to which any Seller Party is a party shall have been duly authorized,
executed and delivered by the parties thereto other than Buyer, and shall be in
full force and effect on the Closing Date without any material breach hereof or
thereof having occurred and be continuing hereunder or thereunder. The documents

 

 

23

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

contemplated to be delivered pursuant to Section 3.2.1 hereof shall have been
delivered by the appropriate Seller Party to Buyer.

6.2.4       Opinion of Seller’s Counsel. Buyer shall have received an opinion of
in-house counsel to Seller, substantially in the form of Exhibit F, with regard
to due organization and authorization of Seller to consummate the transactions
contemplated herein.

6.2.5       Consents. All Buyer Required Consents shall have been duly obtained
and shall continue to be in full force and effect.

6.2.6       No Material Adverse Change. From the date hereof through the
Closing, (a) there shall have been no material adverse change in the condition,
compliance, operation, business, assets, liabilities or prospects of the
Project, the Purchased Assets, the Assumed Liabilities or the Company, which
would result in a Material Adverse Effect, and (ii) no material loss or damage
shall have been sustained to the Purchased Assets, whether or not insured, which
would result in a Material Adverse Effect.

6.2.7       Real Estate Matters. Buyer shall be able to obtain the Title
Insurance Policies at Closing. “Title Insurance Policies” means owner’s and
leasehold owner’s title insurance policies in current ALTA forms with respect to
the Real Property Interests, including endorsements or similar undertakings from
the title company, substantially in the form of the proforma title policies and
endorsements attached hereto as Exhibit G.

6.2.8       Lien Releases. Seller shall have obtained and delivered all lien
releases and instruments necessary for the release and termination of any liens,
security interests and encumbrances upon the Purchased Assets, including all
releases and terminations for all mortgages, assignments and UCC financing
statements, except for the Permitted Encumbrances.

6.3          Conditions Precedent to Seller’s Obligations. The obligations of
Seller to consummate the transactions contemplated hereby shall be subject to
the fulfillment to the satisfaction of, or waiver by, Seller, of each of the
following conditions on or prior to the Closing:

6.3.1       Buyer’s Representations True and Correct; Certificate. The
representations and warranties of Buyer contained in this Agreement shall be
true and correct in all material respects (other than any representation or
warranty that contains a materiality standard, which shall be true and correct
in all respects) as of the Closing Date as if made on the Closing Date, except
to the extent that any such representation or warranty is made as of a specified
date, in which case such representation or warranty shall have been true and
correct in all material respects as of such date (unless the circumstances that
made any such representation or warranty false or misleading at the time shall
no longer be continuing) and Buyer shall have executed and delivered to Seller a
certificate confirming the same.

6.3.2       Buyer’s Compliance with Covenants; Certificate. Buyer shall have
performed and complied with in all material respects all covenants, agreements
and conditions required by this Agreement to be performed or complied with by it
prior to or on the Closing Date and Buyer shall have executed and delivered to
Seller a certificate confirming the same.

6.3.3       Execution and Delivery of Related Agreements. Each of the Related
Agreements to which Buyer or any of its Affiliates is a party shall have been
duly authorized, executed and delivered by the other parties thereto and shall
be in full force and effect on the Closing Date without any material breach
hereof or thereof having occurred and continuing hereunder or thereunder.

 

 

 

24

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

6.3.4       Opinion of Buyer’s Counsel. Seller shall have received an opinion of
in-house counsel to Buyer, substantially in the form of Exhibit H, with regard
to due organization and authorization of Buyer to consummate the transactions
contemplated herein.

6.3.5       Consents. All Seller Required Consents shall have been duly obtained
and shall continue to be in full force and effect.

6.4          Frustration of Closing Conditions. No party may rely on the failure
of any conditions set forth in this Article 6 to be satisfied if such failure
was caused by such party’s failure to act in good faith or to use its
commercially reasonable efforts to cause the Closing to occur, as required by
Section 7.5.

ARTICLE 7Additional Covenants

7.1          Conduct of Business. Except as expressly contemplated by this
Agreement, from the date of this Agreement until the Closing, Seller shall carry
on its businesses and operations in the ordinary course consistent with past
practice, and continue to use, operate, maintain and repair all Purchased Assets
in good operating condition and repair and in accordance with all Governmental
Approvals, all Contracts and all applicable Governmental Rules and otherwise in
accordance with prudent business practice consistent with past practice. Without
limiting the generality of the foregoing, except as expressly contemplated by
this Agreement or required by the terms of any Governmental Approvals, any
Contract or any applicable Governmental Rules, Seller shall not do any of the
following without the prior written consent of Buyer (such consent not to be
unreasonably withheld, delayed or conditioned):

(a)           modify or amend its Organizational Documents in a way that would
adversely affect the consummation of the transactions contemplated by this
Agreement or any Related Agreement;

(b)          modify, enter into, terminate or amend any contract (including any
Contract) involving aggregate payments in excess of $50,000 that cannot be
terminated on ninety (90) days or less notice without liability, or that is
otherwise material to the Purchased Assets and the Project, other than any
contract entered into with Buyer or any of its Affiliates;

(c)           enter into any agreement to sell, transfer or lease, or grant or
convey any interest in, any of the Purchased Assets (other than immaterial or
obsolete assets in the ordinary course of business consistent with past
practice);

(d)           extend, modify, amend, or enter into any contract with any of its
Affiliates, except in the ordinary course of business consistent with past
practice or as may be necessary in connection with the termination or settlement
of the Installment Sale Arrangement, the Excluded Liabilities or any other
transactions contemplated herein;

(e)           make or incur capital expenditures that, individually, is in
excess of $50,000 or make or incur any capital expenditures which, in the
aggregate, are in excess of $250,000;

 

(f)

enter into any material lease, license or easement of real property;

(g)          issue, grant, sell or encumber any equity interest or any right
relating thereto or make any other changes in its equity capital structure, to
the extent such event could reasonably be expected to materially and adversely
impact Seller’s ability to consummate the transactions contemplated herein;

 

 

 

25

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

(h)           acquire by merging or consolidating with, by purchasing a
substantial portion of the assets of, or by any other manner, any business or
any corporation, partnership, association or other business organization or
division thereof or otherwise acquire any assets that are material, individually
or in the aggregate, to the Purchased Assets;

(i)            sell, lease, transfer, convey, license or otherwise dispose of,
or mortgage, pledge or impose or suffer to be imposed any Encumbrance (other
than Permitted Encumbrances) on, any of the Purchased Assets;

 

(j)

cancel any debts owed to or claims held by it (other than Excluded Liabilities);

(k)           settle any contingent liabilities with respect to the Purchased
Assets (other than Excluded Liabilities);

 

(l)

make any fundamental change in its business or operations;

 

 

(m)

incur any indebtedness for borrowed money (other than Excluded Liabilities); or

(n)           authorize or commit to do or agree to take, whether in writing or
otherwise, any of the foregoing actions.

7.2          General Pre-Closing Covenants of Seller. Until the Closing Date,
Seller shall, unless Buyer shall otherwise agree in writing, or except as shall
otherwise be required in order to comply with the requirements of any Contract,
Governmental Rule or Governmental Approval, do or cause to be done the
following:

7.2.1       Full Access. Permit Buyer and its representatives, agents, counsel
and accountants upon reasonable notice and in compliance with reasonable rules
and regulations of Seller (and any Affiliate thereof) to have access, at Buyer’s
expense, during normal business hours to all properties, books, accounts,
records, contracts, files, correspondence and documents of or relating to the
Purchased Assets, and permit Buyer to cause its agents to conduct such reviews,
inspections, surveys, tests and investigations of the Project, the Purchased
Assets and the Assumed Liabilities, as Buyer deems reasonably necessary or
advisable regarding Buyer’s due diligence review or preparations for Closing, so
long as the same does not unreasonably interfere with the conduct of business by
Seller (or its Affiliates); provided, however, that Buyer will not be entitled
to conduct any “Phase 2” environmental studies or assessments or take any
samples of water or other materials or conduct any tests that involve removing
soil or penetrating the subsurface of any lands; provided, further, that Buyer
will indemnify and hold harmless Seller Parties from and against any Losses
caused to them by or in connection with any such reviews, inspections, surveys,
tests and investigations by Buyer or its representatives, agents, counsel and
accountants (including restoring any such premises to the condition
substantially equivalent to the condition such premises were in prior to any
such investigation).

7.2.2       Furnishing Information. To the extent not otherwise publicly
available through FERC, the U.S. Securities and Exchange Commission, the
Illinois Environmental Protection Agency, the Illinois Public Utilities
Commission, the Illinois Secretary of State or the county registrar for Piatt
County, Illinois, make available or cause to be made available to Buyer and its
representatives originals or copies of all Governmental Approvals, Contracts and
other documents, records, data and information concerning such businesses,
assets, finances and properties of or relating to the Project, the Purchased
Assets or the Assumed Liabilities that may be reasonably requested by Buyer, in
each case that are in the possession or control of any Seller Party. If Buyer
desires to retain copies of any such information, the cost of making such copies
shall be for Buyer’s account. To the extent reasonably requested by Buyer,

 

 

26

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

Seller will assist Buyer in obtaining such information relating to the Purchased
Assets that is reasonably available to any Seller Party. All information
provided or obtained under this Section 7.2.2 shall be held by Buyer in
accordance with, and remain subject to, the terms of the Confidentiality
Agreement, and Buyer agrees that the terms of the Confidentiality Agreement will
apply to any books, records, data, documents and other proprietary information
provided to Buyer pursuant to this Agreement.

7.2.3       Representations and Warranties. Refrain from doing, or causing to be
done, or permitting (to the extent within its reasonable control) to occur
anything which would cause the representations and warranties set forth in
Article 4 or hereof from being true, complete and accurate in all material
respects on the Closing Date.

7.2.4       Notification. Promptly after obtaining knowledge of the same notify
Buyer in writing of any event, circumstance or condition that results in, with
the passage of time or notice, or both, would reasonably be likely to result in
(a) any representation or warranty made to or for the benefit of Buyer under
this Agreement being false in any material respect at any time, (b) any
condition to Closing for the benefit of Buyer being unable to be satisfied or
(c) the inability of Seller to perform any of its obligations hereunder.
Notwithstanding the giving of any notice under this Section 7.2.4, the closing
condition set forth in Section 6.2.1 must be satisfied (or waived by Buyer) in
accordance with its terms.

7.3          Transition and Integration Support. The parties and their
respective Affiliates will cooperate to take such actions and use such efforts
as may be reasonably required or requested by either party to provide an orderly
transition of the Purchased Assets and the Project to Buyer, and to support
Buyer’s efforts to integrate the Purchased Assets and the Project into its
system, in order to minimize any disruption that may result from the
transactions contemplated hereby, all without cost, charge or expenses to, or
reimbursement from, the other party. The covenants contained in this section
shall continue for a reasonable time after Closing not to exceed thirty (30)
days. Such actions and efforts shall include coordination to facilitate the
transfer of any Software or software licenses included within the Purchased
Assets or otherwise necessary for the operation of the Project. In connection
with the foregoing, (i) Seller’s obligations under this Section will be limited
to the extent it is reasonably capable of providing such actions and efforts
after Closing; (ii) Buyer will promptly reimburse Seller for Seller’s reasonable
out-of-pocket costs and expenses actually paid to unaffiliated third parties for
such actions and efforts requested by Buyer; and (iii) to the extent that Buyer
requests that Seller retain any Project employees or personnel during the
transition support period to provide actions or efforts under this Section and
Seller, at its option, retains such Project employees or personnel following the
Closing, Buyer will promptly reimburse Seller for Seller’s reasonable salary
expenses incurred in such retention.

7.4          Premerger Notification Under the HSR Act. The parties will each
promptly (but in any event within twenty (20) days following the date of this
Agreement) prepare and file a premerger notification with the DOJ and the FTC,
will cooperate with each other in connection with the preparation of such
notification, and will cooperate in responding to all inquiries and requests for
further information associated with the HSR Act filing, if issued by the FTC or
DOJ.

7.5          Filings, Consents and Satisfaction of Closing Conditions. As
promptly as practicable, Seller and Buyer shall each use its commercially
reasonable efforts to make, or cause to be made, all such filings and
submissions and obtain or cause to be obtained all such consents and approvals
applicable to it, in order to consummate the transactions contemplated by this
Agreement in accordance with the terms hereof. Each party will reasonably
cooperate with the other with respect to all such filings, submissions consents
and approvals, as requested by the party seeking the same. Copies of all filings
and submissions (other than those made pursuant to Section 7.4), consents and
approvals received by any party shall promptly be delivered to the other parties
hereto. Seller and Buyer will each execute and deliver at the Closing each
document such entity is required to execute and deliver as a condition to the
Closing, will

 

 

27

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

take all commercially reasonable steps necessary or desirable and proceed
diligently and in good faith to satisfy each other condition to Closing within
such entity’s reasonable control, and will not take or fail to take any action
that could reasonably be expected to result in the nonfulfillment of any such
condition.

7.6          Provision of Information. The originals (or where not available a
copy thereof) of the books and records, accounts, contracts and other documents
(including all Contracts and Governmental Approvals) constituting Purchased
Assets or Assumed Liabilities shall be delivered to Buyer on the Closing Date or
promptly thereafter, but in no event later than fifteen (15) days after the
Closing Date, subject to the right of Seller to have access to such originals
for review and copying (at Seller’s expense) upon certification of reasonable
need therefor. Such originals shall be delivered at the Closing or at such other
locations as mutually agreed by the parties.

7.7          Change of Name. Buyer agrees that within ninety (90) days after the
Closing, Buyer will remove the name “Aquila” from all signs, stationary and
other items constituting Purchased Assets.

7.8          Credit Support Obligations. Schedule 7.8 sets forth each guarantee
and other credit support obligation of a Seller Party (other than any Assumed
Agreement) under or related to the Assumed Agreements (the “Credit Support
Obligations”). Buyer agrees that, to the extent reasonably required by a
beneficiary of any such Credit Support Obligation, Buyer shall deliver to each
such beneficiary a replacement guarantee or other credit support obligation
acceptable to such beneficiary, with respect to each Credit Support Obligation
of the Seller Parties.

7.9          Proration. Except with respect to matters involving Taxes under
Section 9.1(c), all charges, payments or expenses with respect to the Project
for periods prior to the Closing Date, but due and payable after the Closing
Date, shall be the responsibility of both Buyer and Seller on a pro rata basis
(i.e., each party shall be responsible for its share of all such charges,
payments or expenses based on the period of time that the charge, payment or
expense at issue covers in relation to the Closing Date). Whenever one party
pays such a charge, payment or expense, it shall promptly send a written notice
to the other party requesting reimbursement of such other party’s pro rate share
thereof, and such other party shall promptly comply with such request. Nothing
in this Section is intended to impose liability on Buyer for any liability or
obligation other than the Assumed Liabilities.

 

7.10

Employee Matters.

(a)           The Seller Parties shall be responsible for payment of all
compensation earned and benefits accrued by Employees prior to the Closing Date.

(b)           The Seller Parties shall be solely responsible for all liabilities
in respect of all costs arising out of payments and benefits relating to the
termination or alleged termination of the employment of any Employee with any
Seller Party on or prior to the Closing Date (including as a result of the
consummation of the transactions contemplated hereby), including any amounts
required to be paid, and the costs (including any payroll taxes) of providing
benefits (including any medical or other welfare benefits, outplacement
benefits, and accrued vacation), under any Employee Benefit Plan or severance,
separation, redundancy, termination or similar plan, program or practice that
impacts or affects bargaining agreements with a labor organization or a
contract, agreement, individual employment contract, or under applicable law or
regulation. Without limiting the foregoing, Buyer shall not be obligated to
reimburse any Seller Party for the payment of any severance pay or any other
amounts which are paid to or on behalf of such Employees under the terms of the
Aquila workforce transition plan.

(c)           Prior to the Closing Date, Buyer shall inform Seller of the
identity of the Operating Contractor. Seller shall (and shall cause its
Affiliates to) cooperate in good faith with the

 

 

28

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

Operating Contractor and provide the opportunity to the Operating Contractor to
interview the Employees at reasonable times and places designated by the
Operating Contractor. Buyer shall use commercially reasonable efforts to cause
the Operating Contractor to make employment offers to all Employees on terms and
conditions substantially similar to their existing employment with Seller and
which shall include: (i) a provision providing Employees with severance pay
under substantially similar terms as those provided under the Aquila workforce
transition plan if they are involuntarily terminated without cause by the
Operating Contractor within twelve (12) months of the Closing; and (ii) a
provision providing Employees hired by the Operating Contractor credit for
service with Aquila for purposes of eligibility to participate in any employee
benefit plans sponsored by the Operating Contractor. Notwithstanding the
foregoing, the decision on whether to offer employment to any of the Employees
shall be solely the responsibility of the Operating Contractor. Buyer shall not
be responsible or liable for any failure or refusal to hire any Employee by the
Operating Contractor.

(d)           Prior to the Closing Date, Seller shall (and shall cause its
Affiliates to) cooperate in good faith with the Operating Contractor to
determine, and effectuate, the most expeditious procedures subject to the
limitations of applicable law, for providing the Operating Contractor with
personnel records relating to Employees hired by the Operating Contractor.

(e)           The Seller Parties shall retain responsibility for any valid claim
under the Aquila Welfare Plan for medical, dental, disability or life insurance
or for workers’ compensation benefits made by any Employee hired by the
Operating Contractor arising from a claim incurred on or before the Closing
Date.

(f)           The Seller Parties shall be responsible for satisfying
“continuation coverage” requirements for all “group health plans” under Section
4980B of the Code, Part 6 of Title I of ERISA and comparable state law (“COBRA”)
with respect to (i) each Employee who does not become employed by the Operating
Contractor (and any spouse, dependent or beneficiary of such Employee); and
(ii) each Employee who becomes employed by the Operating Contractor (and any
spouse, dependent, or beneficiary of such Employee) with respect to qualifying
events that occur prior to the Closing.

(g)           Nothing in this Agreement shall cause or require Buyer or the
Operating Contractor to offer to employ, employ, or continue to employ any
Employee for any period of time following the Closing Date.

(h)           Following the Closing, the Seller Parties shall retain all
liabilities and obligations relating to or arising out of any Employee Benefit
Plans, or otherwise relating to or arising out of the employment of any
individual before the Closing Date by any of the Seller Parties.

(i)            The Seller Parties shall not be responsible for any liabilities
or obligations relating to or stemming from (a) Buyer’s or the Operating
Contractor’s interviews of Employees, (b) Buyer’s or the Operating Contractor’s
hiring decisions relating to Employees, or (c) Buyer’s or the Operating
Contractor’s employment of former Employees of the Seller Parties.

(j)            Notwithstanding anything to the contrary herein, the parties
agree that neither Seller nor its Affiliates shall have any obligation to
continue the employment of any Employee following the Closing Date.

 

7.11

Assumed Agreements; Support Arrangements.

7.11.1     To the extent that the rights of any Seller Party under any Assumed
Agreement may not be assigned without the consent of another Person which
consent has not been obtained by the

 

 

29

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

Closing Date, this Agreement shall not constitute an agreement to assign the
same, if an attempted assignment would constitute a breach or termination
thereof or be unlawful.

7.11.2     Seller agrees that if any consent to an assignment of any Assumed
Agreement shall not be obtained or if any attempted assignment would be
ineffective or would impair Buyer’s rights and obligations under the Assumed
Agreement in question, so that Buyer would not in effect acquire the benefit of
all such rights and obligations, Seller shall (or shall cause its Affiliates
to), at Buyer’s option and to the maximum extent permitted by law and such
Assumed Agreement, immediately following the Closing either (a) appoint Buyer to
be the agent of such Seller Party, as applicable, with respect to such Assumed
Agreement, or (b) enter into such reasonable arrangements with Buyer or take
such other actions as are necessary to provide Buyer with the same or
substantially similar rights and obligations of such Assumed Agreement as Buyer
may reasonably request. The parties shall, and shall cause their respective
Affiliates to, cooperate and use commercially reasonable efforts prior to and
after the Closing Date to obtain an assignment to Buyer of each Assumed
Agreement.

To the extent (i) Seller or an Affiliate of Seller, as the case may be, is on
the Closing Date authorized and able to enter into an arrangement designed to
transfer the benefits and/or obligations under any contract to Buyer pursuant to
an arrangement contemplated by this Section 7.11.2 and (ii) such arrangement
will actually transfer such benefits and/or obligations to Buyer, then Buyer
will not be entitled to, and Buyer agrees not to, claim that the failure to
assign any such contract to Buyer at the Closing shall constitute an event
allowing Buyer to terminate this Agreement pursuant to Section 10.1 or failure
to satisfy any of the closing conditions set forth in Section 6.2.

7.11.3     To the extent that any Seller Party agrees to continue to deliver
fuel, capacity and/or power to Buyer or its Affiliates after the Closing Date
pursuant to arrangements entered into in pursuant to Section 7.11.2(b), the
Seller Party will purchase the fuel, capacity and/or power under such contract
and to resell it to Buyer until the earlier of the expiration of the term of
such contract or consent to such assignment has been obtained, provided that the
term of such contracts shall not be extended. The price to be charged to Buyer
or its Affiliates under any such arrangements will equal the aggregate of the
purchase price of such fuel, capacity and/or power under the underlying
contract, plus the costs (e.g., charges for overhead and labor) reasonably
allocated by Aquila to such Seller Party, in a manner consistent with Aquila’s
past practice; provided, however, that in no event will Aquila be entitled to
charge a profit margin under its cost allocation methods. Buyer shall make
payment to Seller in this circumstance on an “as incurred” basis.

7.12        Litigation Support. In the event and for so long as any party
actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, or demand (other than against the
other party) in connection with (a) any transaction contemplated under this
Agreement, (b) any Purchased Asset or (c) any fact, situation, circumstance,
status, condition, activity, practice, plan, event, incident, action, failure to
act, or transaction on or prior to the Closing Date involving Seller, each other
party shall cooperate with the contesting or defending party and its counsel in
the defense or contest, make available personnel, and provide such testimony and
access to books and records as shall be reasonably necessary in connection with
the defense or contest, all at the sole cost and expense of the contesting or
defending party (unless the contesting or defending party is entitled to
indemnification therefore under Article 8).

7.13        Further Assurances. Each party shall (and shall cause its Affiliates
to), on request, before, on and after the Closing Date, cooperate with each
other by furnishing any additional information, executing and delivering any
additional documents and/or instruments and doing any and all such other things
as may be reasonably requested by any of the parties or their counsel to
consummate or otherwise further implement or effectuate the transactions
contemplated by this Agreement and the Related

 

 

30

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

Agreements; provided, that no party shall be required to incur any additional
liability or unreimbursed expenses in connection with any such request.

7.14        Confidentiality. From and after the Closing Date, Seller will not
disclose any Confidential Information to any Person, and will cause its
Affiliates to comply with this provision. “Confidential Information” means all
information, belonging or relating to Seller with respect to the Purchased
Assets or the operation of the Project which is not generally known to the
public, including business or trade secrets, methods, formulas, know-how,
processes, costs, plans, research and development and financial information.
except (A) to the extent that the Seller Parties must disclose the Confidential
Information in order to (i) comply with its obligations or enforce its rights
hereunder or under any Related Agreement, (ii) comply with its obligations under
any Assumed Agreement (to the extent the Seller Party is not released from its
obligation thereunder), or (B) to the extent such Confidential Information
(i) relates to any Excluded Assets or Excluded Liabilities, (ii) becomes
generally available to the public other than as a result of disclosure by the
Seller Parties, (iii) is necessary or appropriate to disclose to a Governmental
Authority (provided, that the disclosing party will promptly inform Buyer of any
material Confidential Information to be disclosed to a Governmental Authority),
or (iv) is permitted by Buyer in writing to be disclosed.

7.15        Nonsolicitation. For two (2) years after the Closing Date, Seller
will not (and will cause its Affiliates to not), cause any Employee hired or
retained by Buyer or the Operating Contractor with respect to the operation of
the Project or the Purchased Assets to terminate their employment or
relationship with Buyer or the Operating Contractor or their Affiliates with
respect to the Project or the Purchased Assets.

7.16        Exclusivity. Prior to the Closing, Seller will, and will cause its
Affiliates and representatives to, cease and cause to be terminated all
activities, discussions and negotiations, if any, with any Person (an
“Acquisition Proposal”) related to the acquisition of any capital stock or other
voting securities, or any substantial portion of the assets, of Seller
(including any acquisition of Seller structured as a merger, consolidation, or
share exchange). Seller will use its commercially reasonable efforts to cause
any Person that, since June 30, 2005, has received confidential information
about Seller’s business or operations (including the Purchased Assets) from or
on behalf of Seller or its Affiliates in connection with an Acquisition Proposal
to return or destroy all such confidential information. Seller agrees that,
until the earlier of the Closing or the termination of this Agreement, neither
Seller nor any of its Affiliates or representatives will (i) solicit, initiate,
or encourage the submission of any Acquisition Proposal or offer in respect
thereof from any Person or (ii) participate in any discussions or negotiations
regarding, furnish any information with respect to, assist or participate in, or
facilitate in any other manner any effort or attempt by any Person to do or seek
any of the foregoing; provided, however, that an “Acquisition Proposal” shall
not include any discussions, negotiations or any other activities (including the
execution of, and performance under, definitive transaction documents), if any,
involving any merger, consolidation, or other reorganization of Aquila with
another Person, provided that in any such transaction or event the obligations
under this Agreement shall continue. Seller will notify Buyer of any Acquisition
Proposal as soon as commercially practicable following Seller’s receipt of, or
Seller otherwise becoming aware of, any Acquisition Proposal.

7.17        FERC Proceedings and Audits. Seller shall coordinate with and
involve Buyer in (a) all filings made to the FERC in connection with the
transactions contemplated by this Agreement and (b) the defense by Seller
against any audit or investigation commenced by the FERC that relates, in whole
or in part, to the Purchased Assets prior to the Closing Date, including the
MISO investigation described on Schedule 4.8(b).

 

 

 

31

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

7.18        Installment Sale Arrangement. Prior to or within thirty (30) days
after Closing, Seller (or its Affiliates, as applicable) shall settle or
terminate the Installment Sale Arrangement and pay all applicable sales or other
tax liabilities to the state of Illinois or any other Governmental Authority.
Seller shall provide Buyer with copies of all documents related to such
settlement and termination, and the related payment of sales or other tax
liabilities.

7.19        Illinois Notice Filing. At least fifteen (15) days prior to the
Closing Date, Seller will file Illinois Form CBS-1, Notice of Sale or Purchase
of Business Assets, with the Illinois Department of Revenue, and will provide
Buyer with a copy of such filing.

ARTICLE 8Remedies for Breaches of this Agreement

 

8.1

Survival.

(a)           The representations and warranties of Seller contained in Section
4.24(a) (Real Property Interests) and the last sentence of Section 4.23
(Ownership of Purchased Assets; Permitted Encumbrances), shall survive for three
(3) years following the Closing Date, and the warranties of Seller in the Deeds
shall survive forever after the Closing Date.

(b)           All other representations and warranties of the parties shall
survive for eighteen (18) months following the Closing Date.

 

8.2

Remedies of Buyer and Indemnification by Seller.

(a)           In the event that Seller breaches the covenants provided in
Section 3.2.1, Buyer shall be entitled to specific performance against Seller.

(b)           In the event that Seller breaches any of its representations,
warranties, covenants and agreements contained herein and, provided that Buyer
makes a written claim for indemnification against Seller pursuant to Section
11.7 regarding a fact, event or circumstance occurring within the applicable
survival period specified in Section 8.1, then Seller shall indemnify, defend,
reimburse and hold harmless each Buyer Indemnified Party from and against Losses
that a Buyer Indemnified Party shall suffer in connection with such breach;
provided, however, that (i) Seller shall only have any obligation to indemnify,
defend, reimburse and hold harmless any Buyer Indemnified Party from and against
Losses arising from a breach of representations or warranties, to the extent the
Buyer Indemnified Party has suffered Losses by reason of such breach in excess
of the Threshold Amount (it being understood that subject to the following
clause (ii), the full amount of such Losses, (including the Threshold Amount)
shall be indemnifiable), and (ii) the maximum amount of all indemnification
payments with respect to representations and warranties made by Seller under
this Section 8.2(b) to any and all Buyer Indemnified Parties shall not exceed an
amount equal to the Cap Amount.

(c)           Notwithstanding any limitations contained in Section 8.2(b) to the
contrary and without duplication, Seller shall indemnify, defend, reimburse and
hold harmless the Buyer Indemnified Parties from and against any and all Losses
due to (i) breaches of the representations and warranties of Seller contained in
the last sentence of Section 4.23, to the extent relating to the Generators,
(ii) the Excluded Liabilities, (iii) breaches of covenants or agreements (other
than representations and warranties), (iv) matters constituting fraud or
intentional misrepresentation, or (v) any audit or investigation commenced by
FERC that relates to the Purchased Assets or the Project prior to the Closing,
all without any application of the Threshold Amount or Cap Amount.

 

 

 

32

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

8.3          Indemnification by Buyer. In the event that Buyer breaches any of
its representations, warranties, covenants and agreements contained herein and,
provided that Seller makes a written claim for indemnification against Buyer
pursuant to Section 11.7 regarding a fact, event or circumstance occurring
within the applicable survival period specified in Section 8.1, then Buyer shall
indemnify, defend, reimburse and hold harmless a Seller Indemnified Party from
and against the entirety of any Losses suffered by a Seller Indemnified Party in
connection with such breach; provided, however, that (i) Buyer shall only have
any obligation to indemnify, defend, reimburse and hold harmless any Seller
Indemnified Party from and against Losses arising from a breach of
representations or warranties to the extent the Seller Indemnified Party has
suffered Losses by reason of such breach in excess of the Threshold Amount (it
being understood that subject to the following clause (ii), the full amount of
such Losses (including the Threshold Amount) shall be indemnifiable), and
(ii) the maximum amount of all indemnification payments with respect to
representations and warranties made by Buyer under this Section 8.3 to any and
all Seller Indemnified Parties shall not exceed an amount equal to the Cap
Amount. Buyer will indemnify and hold harmless the Seller Indemnified Parties
from and against any and all Losses due to (i) the Assumed Liabilities,
(ii) breaches of covenants or agreements (other than representations and
warranties), or (iii) matters constituting fraud or intentional
misrepresentation, all without any application of the Threshold Amount or Cap
Amount.

8.4          Procedure for Third-Party Claims. Promptly after receipt by a party
(the “Indemnified Party”) of notice of a claim by a third party which may give
rise to a claim for indemnification against the other party (the “Indemnifying
Party”), the Indemnified Party shall notify the Indemnifying Party thereof in
writing; provided, however, that the failure promptly to give such notice shall
not affect any right to indemnification hereunder except to the extent that such
failure has prejudiced the Indemnifying Party. The Indemnifying Party shall,
within ten (10) days of receipt of such written notice, assume on behalf of the
Indemnified Party and conduct with due diligence and in good faith the defense
thereof with counsel reasonably satisfactory to the Indemnified Party; provided,
however, that (a) the Indemnified Party shall have the right to be represented
therein by advisory counsel of its own selection and at its own expense and
(b) if the defendants in any such action include both the Indemnified Party and
the Indemnifying Party and the Indemnified Party shall have reasonably concluded
that there may be legal defenses available to it which are different from,
additional to or inconsistent with those available to the Indemnifying Party,
the Indemnified Party shall have the right to select separate counsel reasonably
acceptable to the Indemnifying Party to participate in the defense of such
action on its own behalf at the expense of the Indemnifying Party (in lieu of
any counsel required to be retained pursuant to the portion of this sentence
preceding this proviso). If an Indemnifying Party fails to assume the defense of
an indemnifiable claim, then the Indemnified Party may at the Indemnifying
Party’s expense, and without prejudice to its right to indemnification, contest
(or, with the prior written consent of the Indemnifying Party (not to be
unreasonably withheld or delayed), settle such claim. The Indemnifying Party may
not enter into a settlement with respect to any indemnifiable claim without the
consent of the Indemnified Party unless such settlement is limited to a payment
of money for which the Indemnified Party is fully indemnified by the
Indemnifying Party. The parties will cooperate fully with one another in
connection with the defense, negotiation or settlement of any indemnifiable
claim.

8.5          Waiver of Closing Conditions. The parties acknowledge and agree
that if any party hereto has Knowledge of a material failure of any condition
set forth in Article 6 or of a material breach by any other party of any
covenant or agreement contained in this Agreement, and such party proceeds with
the Closing, such party shall be deemed to have waived such condition or breach
(but then only to the extent of such party’s Knowledge at Closing) and such
party and its successors, assigns and Affiliates shall not be entitled to be
indemnified pursuant to this Article 8, to sue for damages or to assert any
other right or remedy for any losses arising from any matters relating to such
condition or breach, notwithstanding anything to the contrary contained herein
or in any Related Agreement.

 

 

 

33

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

8.6          Materiality, Mitigation, Etc; Indemnification Payments as
Adjustments to the Purchase Price.

(a)           Notwithstanding anything herein to the contrary, after the
occurrence of a breach of any representations and warranties contained herein or
in the Related Agreements, any standard, threshold or reference to “material,”
“Material Adverse Effect” or other materiality qualifiers shall be disregarded
for purposes of determining the Losses of an Indemnified Party under Article 8.

(b)           An Indemnified Party shall use commercially reasonable efforts to
mitigate all losses, damages and the like relating to a claim under this Article
8, including availing itself of any defenses, limitations, rights of
contribution, claims against third parties and other rights at law or in equity.
The Indemnified Party’s commercially reasonable efforts shall include the
reasonable expenditure of money to mitigate or otherwise reduce or eliminate any
Loss or expenses for which indemnification would otherwise be due.

(c)           An Indemnifying Party shall, upon the making of any
indemnification payment, be subrogated in full to the rights of the Indemnified
Party with respect to the losses, damages and the like to which such
indemnification relates to the extent of any indemnification payment.

(d)           All indemnification payments under this Article 8 shall be deemed
adjustments to the Purchase Price.

8.7          Exclusive Remedy. The parties acknowledge and agree that the
foregoing remedy and indemnification provisions of this Article 8 together with,
should the Closing occur, the provisions of the Deeds, shall be the sole and
exclusive remedy of the parties with respect to the transactions contemplated by
this Agreement (other than Sections 7.10, 7.11, 7.12, 7.14 and 7.15), except in
the event of fraud. In furtherance of the foregoing, each party hereby waives to
the fullest extent permitted under applicable law, any and all rights, claims
and causes of action it has against the other party arising under or based upon
any Federal, state or local statute, law, ordinance, rule or regulation or
otherwise (except pursuant to the indemnification provisions set forth in this
Article 8).

ARTICLE 9Tax Matters

 

9.1

Preparation of Tax Returns.

(a)           Seller shall timely prepare and file, or shall cause to be timely
prepared and filed, with the appropriate Taxing authorities, all Non-Income Tax
Returns that are required to be filed with respect to the Purchased Assets for
any Pre-Closing Tax Period and all Non-Income Taxes required to be paid prior to
the Closing Date (determined without regard to extensions) and shall timely pay
all such Non-Income Taxes.

(b)           Buyer shall timely prepare and file, or shall cause to be timely
prepared and filed, with the appropriate Taxing authorities, all Non-Income Tax
Returns with respect to the Purchased Assets for any Post-Closing Tax Periods,
all Non-Income Taxes required to be paid subsequent to the Closing Date
(determined without regard to extensions, but not including any Non-Income Taxes
that relate to Non-Income Tax Returns that are required to be filed with respect
to the Purchased Assets for any Pre-Closing Tax Period) and all Non-Income Taxes
due with respect to the Straddle Period and shall timely pay all such Non-Income
Taxes; provided, however, that Buyer shall protest any property tax assessment
with respect to the Project that is inconsistent with the split between real and
personal property accorded the Project on the original assessments for the 2003
and 2004 tax years unless the Property Tax Litigation

 

 

34

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

has been finally settled and resolved. Buyer shall provide Seller with a draft
of Tax Returns related to the Straddle Period 30 days prior to the due date of
such Tax Returns, including extensions.

(c)           Any regular periodic Tax charges paid by Seller or Buyer with
respect to any of the Purchased Assets, including amounts payable with respect
to all real property, personal property and similar Taxes relating to the
Purchased Assets which relate to periods both before and after the Closing Date,
shall be prorated and adjusted between Seller and Buyer, with Buyer reimbursing
Seller (on the Closing Date or within ten (10) business days of the receipt of
an invoice from Seller) for that portion of such Tax charges paid by Seller that
relate to the period commencing on the day following the Closing Date and with
Seller reimbursing Buyer (within ten (10) business days of the receipt of an
invoice from Buyer) for that portion of such Tax charges paid by Buyer that
relate to the period ending on the Closing Date. For purposes of determining the
amount of any regular periodic Tax charges that is attributable to the portion
of the period ending on the Closing Date and to the portion of the period
commencing on the day following the Closing Date, such amount shall be
determined by multiplying the amount of such regular periodic charges for the
entire Taxable period by a fraction the numerator of which is the number of days
in the taxable period ending on the Closing Date or the number of days
commencing with the day following the Closing Date, as the case may be, and the
denominator of which is the number of days in the taxable period. In the case of
any Tax based upon or related to income or receipts, such amount shall be equal
to the amount that would be payable if the relevant tax period ended on the
Closing Date.

9.2          Tax Indemnification. Without duplication, Seller shall indemnify,
defend and hold Buyer and its Affiliates harmless from and against (a) any and
all Taxes attributed to Purchased Assets related to or arising out of the
Pre-Closing Tax Period or portion of the Straddle Tax Period that ends on the
Closing Date, (b) any and all Taxes related to or arising out of the Property
Tax Litigation, and (c) any and all Taxes related to or arising out of the
termination of the Installment Sale Arrangement. Buyer shall indemnify, defend
and hold Seller and its Affiliates harmless from and against any and all Taxes
attributable to the Purchased Assets related to or arising out of the
Post-Closing Tax Period or portion of the Straddle Period commencing on the day
following the Closing Date.

9.3          Tax Proceedings. Seller shall have the exclusive right to control
any Tax Proceeding relating to the Purchased Assets for any Pre-Closing Tax
Period or portion of the Straddle Period ending on the Closing Date; provided,
however, that, without the prior written consent of Buyer (such consent not to
be unreasonably withheld, delayed or conditioned), Seller shall not settle,
release, waive, modify, compromise, or pay any claim with respect to the
Property Tax Litigation on terms that are materially inconsistent with respect
to the split between real and personal property accorded the Project on the
original assessments for the 2003 and 2004 tax years. Buyer shall have the
exclusive right to control any Tax Proceeding relating to the Purchased Assets
for any Post-Closing Tax Period; provided, however, that, without the prior
written consent of Seller (such consent not to be unreasonably withheld, delayed
or conditioned), Buyer shall not settle, release, waive, modify, compromise, or
pay any property taxes relating to the Project that is inconsistent with respect
to the split between real and personal property values that was accorded the
Project by the Seller Parties on the property tax returns filed for the years
2003 and 2004 unless the Property Tax Litigation has been finally settled and
resolved.

9.4          Tax Cooperation. Seller and Buyer agree that they shall reasonably
cooperate and cause their respective Affiliates, officers, employees, agents,
auditors and representatives reasonably to cooperate, in preparing and filing
all returns (including maintaining and making available to each other all
records necessary in connection with Taxes and in resolving all disputes and
audits with respect to Taxes) and pursuing all Tax contests.

9.5          Tax Refunds. To the extent, any audit or examination, a claim for
refund, the filing of an amended Tax Return or otherwise results in any refund
of Taxes paid attributable to any Pre-Closing

 

 

35

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

Tax Period or Straddle Tax Period ending on the Closing Date, any such refund
shall belong to the Seller Parties, provided that in the case of any Tax refund
with respect to any Straddle Tax Period, the portion of such Tax refund shall
belong to Seller shall be that portion that is attributable to the portion that
ends on the Closing Date and Buyer shall promptly pay any such refund to Seller.
All other refunds shall belong to Buyer and, to the extent paid to Seller, will
be promptly paid to Buyer.

9.6          Sales and Transfer Taxes. Transfer Taxes in connection with the
transfer of the Purchased Assets or otherwise in connection with the
consummation of the transactions contemplated by this Agreement and the Related
Agreements shall be paid by Buyer.

9.7          FIRPTA Certificate. Seller shall deliver to Buyer at the Closing a
certificate, in form and substance reasonably satisfactory to Buyer, certifying
that the transactions contemplated hereby are exempt from withholding under
Section 1445 of the Code.

 

9.8

Purchase Price Allocation.

(a)           Buyer shall present a draft (the “Proposed Allocation”) of the
Purchase Price allocation (the “Allocation”), prepared in accordance with the
provisions of Section 1060 of the Code, to Seller for review within one hundred
eighty (180) days after the Closing Date. Seller shall assist Buyer in the
preparation of the Proposed Allocation and Buyer shall provide Seller and its
respective employees, agents and representatives access at all reasonable times
to the personnel, properties, books and records of Seller for such purpose.
Except as provided in Section 9.8(b), at the close of business on such date that
is thirty (30) days after delivery of the Proposed Allocation, the Proposed
Allocation shall become binding upon Buyer and Seller, and shall be the
Allocation.

(b)           Seller shall raise any objection to the Proposed Allocation in
writing within 30 days of the delivery of the Proposed Allocation. If Seller
raises any such objection, Buyer shall negotiate in good faith to resolve any
disputes with respect to the Proposed Allocation. If Buyer and Seller cannot
resolve any such disputes, they will enter into binding arbitration with respect
to the disputed items with an arbiter agreed to by the parties. The costs of
such arbiter shall be borne equally by the Seller Parties, on the one hand, and
Buyer, on the other.

(c)           Seller and Buyer agree, for all Tax purposes, to allocate any
adjustment to the Purchase Price to the item or items to which it is principally
attributable.

ARTICLE 10            Termination

10.1        Termination. This Agreement may be terminated at any time prior to
the Closing as follows, and in no other manner:

 

(a)

by the mutual agreement of Buyer and Seller in writing;

(b)           by written notice from Buyer to Seller, or from Seller to Buyer,
as applicable, if at any time (i) the other party or its Affiliates fails to
perform any material obligation hereunder in a timely manner and fails to cure
the same promptly after written notice thereof, or (ii) any representation or
warranty of the other party or its Affiliates hereunder proves to be false in
any material respect (or with respect to any representation or warranty with a
materially standard, in all respects) and is not promptly cured after written
notice thereof, except to the extent that any such representation or warranty is
made as of a specified date, in which case, such representation or warranty
shall have been true and correct in all material respects as of such date unless
the circumstances that made any such representation or warranty false or
misleading at the time shall no longer be continuing;

 

 

 

36

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

(c)           by written notice from either party hereto to the other party
hereto if the Closing contemplated hereunder has not taken place on or before
June 1, 2006, as such date may be extended by either party hereto for up to
ninety (90) additional days to the extent required by such party to obtain
Seller Governmental Consents or Buyer Governmental Consents, as the case may be;
provided, however, that a party hereto may not terminate this Agreement if the
Closing fails to occur because conditions to Closing within the control of such
party or its Affiliates have not been satisfied; and

 

(d)

as provided in Section 11.14.

10.2        Effect of Termination. In the event that this Agreement is
terminated pursuant to this Article 10, then no party hereto shall have any
further liability or obligation to any other party hereunder, except to the
extent resulting from a party’s breach of its obligations hereunder; provided,
that the Confidentiality Agreement and the following provisions shall survive
termination: (a) Article 8, (b) this Section 10.2, and (c) Article 11.

ARTICLE 11            Miscellaneous

11.1        Transaction Costs. Except as otherwise expressly provided herein,
Buyer, on the one hand, and Seller, on the other, shall pay all of its own costs
and expenses (including attorneys’ fees and other legal costs and expenses and
accountants’ fees and other accounting costs and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby.

11.2        Entire Agreement. This Agreement represents the entire understanding
and agreement among the parties with respect to the subject matter hereof and,
except as set forth in Section 11.16, supersedes all other negotiations,
understandings and representations (if any) made by and among such parties.

11.3        Amendments. The provisions of this Agreement may not be amended,
supplemented, waived or changed orally, but only by a writing signed by each of
the parties hereto.

11.4        Assignments. No party hereto shall assign its rights and/or
obligations hereunder without the prior written consent of each other party to
this Agreement. Notwithstanding the foregoing, Buyer may designate an Affiliate
to take title to the Purchased Assets and assume the Assumed Liabilities
hereunder, provided that Buyer shall remain fully liable for its obligations and
liabilities hereunder and provided that such designee delivers appropriate
documents at the Closing, as contemplated by Article 3.

11.5        Binding Effect. All of the terms and provisions of this Agreement,
whether so expressed or not, shall be binding upon, inure to the benefit of and
be enforceable by the parties and their respective administrators, executors,
legal representatives, heirs, successors and permitted assigns.

11.6        Headings. The headings contained in this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not limit or otherwise affect in any way the meaning or interpretation of this
Agreement.

11.7        Notices. All notices, requests, consents and other communications
required or permitted under this Agreement shall be in writing and shall be (as
elected by the person giving such notice) (a) hand delivered by messenger or
courier service, (b) delivered by express courier service (e.g., FedEx),
(c) telefaxed or (d) mailed by registered or certified mail (postage prepaid),
return receipt requested, addressed as follows:

 

 

 

37

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

 

 

 

38

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

 

To Buyer:

 

Union Electric Company

1901 Chouteau Avenue

St. Louis, Missouri 63103

Attention: General Counsel

Fax: (314) 554-4014

 

To Seller:

 

Aquila Piatt County Power L.L.C.

20 West Ninth Street

Kansas City, MO 64105

Attention: General Counsel

Fax: (816) 467-3486

 

or to such other address as any party may designate by notice complying with the
terms of this Section 11.7. Each such notice shall be deemed delivered (i) on
the date actually delivered if by messenger or courier service or express
courier service; (ii) on the date of confirmed answer-back if by telefax so long
as a duplicate copy is sent immediately by methods (a), (b), or (d) above; and
(iii) on the date upon which the return receipt is signed or delivery is refused
or the notice is designated by the postal authorities as not deliverable, as the
case may be, if mailed.

11.8        Severability. If any provision of this Agreement or any other
agreement entered into pursuant hereto is contrary to, prohibited by or deemed
invalid under applicable law or regulation, such provision shall be inapplicable
and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given full force
and effect so far as possible. If any provision of this Agreement may be
construed in two or more ways, one of which would render the provision invalid
or otherwise voidable or unenforceable and another of which would render the
provision valid and enforceable, such provision shall have the meaning which
renders it valid and enforceable.

11.9        Waivers. The failure or delay of any party at any time to require
performance by another party of any provision of this Agreement, even if known,
shall not affect the right of such party to require performance of that
provision or to exercise any right, power or remedy hereunder. Any waiver by any
party of any breach of any provision of this Agreement should not be construed
as a waiver or any continuing or succeeding breach of such provision, a waiver
of the provision itself, or a waiver of any right, power or remedy under this
Agreement. No notice to or demand on any party in any case shall, of itself,
entitle such party to any other or further notice or demand in similar or other
circumstances.

11.10      Enforcement Costs. If any legal action or other proceeding is brought
for the enforcement of this Agreement or any Related Agreement, or because of an
alleged dispute, breach, default or misrepresentation in connection with any
provision of this Agreement or any Related Agreement, the successful or
prevailing party or parties shall be entitled to recover reasonable attorneys’
fees, court costs and all related expenses (including all such fees, costs and
expenses incident to arbitration, appellate, bankruptcy and post-judgment
proceedings), incurred in that action or proceeding, in addition to any other
relief to which such party or parties may be entitled. Attorneys’ fees shall
include paralegal fees, investigative fees, administrative costs and all other
customary charges billed by the attorney to the prevailing party.

 

 

 

39

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

 

11.11      Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Confirmation of execution
or delivery by telefax, email or other electronic means of a signature page
shall be binding upon any party so confirming or delivering.

 

11.12

Governing Law; Submission to Jurisdiction.

11.12.1   GOVERNING LAW. THIS AGREEMENT AND ALL TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF MISSOURI, OTHER THAN ANY THEREOF THAT WOULD
REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

11.12.2   SUBMISSION TO JURISDICTION. THE PARTIES HERETO HEREBY SUBMIT TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF MISSOURI FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
HERETO WAIVES ANY OBJECTION WHICH IT MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY OF SUCH COURTS AND ANY CLAIM THAT ANY SUCH
SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH ABOVE (OR SUCH OTHER ADDRESS AS SUCH PARTY MAY SPECIFY BY
WRITTEN NOTICE DELIVERED TO THE OTHER PARTY), SUCH SERVICE TO BECOME EFFECTIVE
30 DAYS AFTER SUCH MAILING.

11.12.3   ENFORCEMENT OF JUDGMENTS. EACH PARTY HERETO AGREES THAT FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY
OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.

11.13      Preparation of Agreement. This Agreement shall not be construed
against any party deemed responsible for its preparation. The parties
acknowledge each contributed and is equally responsible for its preparation.

11.14      Schedule Supplements. Each party shall have the right to supplement
such party’s Schedules to this Agreement to reflect (i) changes in the operation
of the Project or the Purchased Assets consented to by Buyer and (ii) facts,
events or circumstances occurring subsequent to the date hereof (or, in the case
of items that are based on a party’s Knowledge, matters of which such party
first acquires such Knowledge after the date hereof); provided, that the
supplementing party provides such supplement to the other party promptly upon
the supplementing party becoming aware of such changes, facts, events or
circumstances.

(a)           To the extent that any such subsequent facts, events or
circumstances (i) would cause, or would reasonably be expected to cause, a
Material Adverse Effect (considered without giving effect to part (v) of the
definition of “Excluded Matter” set forth in the definition of “Material Adverse
Effect”), (ii) would cause, or would reasonably be expected to cause, any
representation and warranty of the supplementing party hereunder not qualified
by materiality to not be true and correct in all material respects, or
(iii) would cause, or would reasonably be expected to cause, any representation
or warranty of

 

 

40

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 



 

the supplementing party hereunder qualified by materiality to not be true and
correct in all respects (each of the foregoing, a “Supplemental Triggering
Event”), then the non-supplementing party shall have the right to terminate this
Agreement, which must be exercised (if at all) by written notice to the
supplementing party within ten (10) business days of the non-supplementing
party’s receipt of such supplement. If the non-supplementing party fails to so
terminate this Agreement as a result of such supplements, such supplements shall
be deemed accepted by such party, in which event any breach of any
representation or warranty made by the supplementing party which would otherwise
exist absent such supplement will be deemed cured for all purposes of this
Agreement.

(b)           Upon each new supplement contemplated by this Section, the
non-supplementing party shall be permitted to review the cumulative effect of
such supplement and all previous supplements to determine whether such
cumulative effect results in a Supplemental Triggering Event, regardless of
whether the prior supplements were accepted, or were deemed to be accepted, by
the non-supplementing party.

(c)           Notwithstanding the provisions of Section 10.2, the termination
right described herein shall be the sole remedy of the non-supplementing party
hereunder.

11.15      No Consequential Damages. Notwithstanding anything to the contrary
herein, but except for penalties, fines, fees, taxes, court costs and reasonable
attorneys’ fees and expenses included within Losses indemnified under Article 8
or expenses reimbursed under Section 11.10, no party to this Agreement shall be
liable to another party for special, punitive, indirect, incidental or
consequential loss or damage of any nature, including loss of use or loss of
profit or revenue, and each party hereby releases each other party, its
Affiliates and their respective directors, officers, employees, successors,
assigns, agents and contractors from any such liability.

11.16      Confidentiality. The terms of the Confidentiality Agreement are
incorporated herein by reference as if the same were set forth in their entirety
and shall be binding on Buyer as if it were an original signatory thereto.
Buyer’s and its Affiliates obligations under such Confidentiality Agreement
shall terminate at Closing.

11.17      Publicity. Seller and Buyer will cooperate to prepare and disseminate
to the financial press a written statement announcing the execution of this
Agreement and, if applicable, the occurrence of the Closing. The parties shall
make public statements only to the extent consistent with such written
statement.

11.18      No Third Party Beneficiaries. Nothing in this Agreement is intended
to confer upon any other person except the parties hereto and their Affiliates
any rights or remedies hereunder or shall create any third party beneficiary
rights in any person, including, with respect to continued or resumed
employment, any employee or former employee of the Seller Parties (including any
beneficiary or dependent thereof). No provision of this Agreement shall create
any rights in any such persons in respect of any benefits that may be provided,
directly or indirectly, under any employee benefit plan or arrangement except as
expressly provided for thereunder.

11.19      Time of Essence. Time is of the essence with respect to the
performance of any obligation under this Agreement.

[Remainder of page intentionally left blank]

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused their duly authorized representatives to execute and deliver this Asset
Purchase and Sale Agreement as of the date first set forth above.

AQUILA PIATT COUNTY POWER, L.L.C.

 

By:

__/s/ Robert L. Poehling_________________

 

Name:

Robert L. Poehling

 

 

Title:

President

 

 

UNION ELECTRIC COMPANY D/B/A AMERENUE

 

By:

_/s/ Steven R. Sullivan

____________________

 

Name:

Steven R. Sullivan

 

 

Title:

Senior Vice President,

 

 

General Counsel & Secretary

 

 

 

 

 

 

41

Goose APA

DOCSNY1:1120714.11

12115-16 RM9/RM9

 

 

 